EXHIBIT 10.39
 
FORM OF STOCKHOLDER AGREEMENT
by and between
TRIDENT MICROSYSTEMS, INC.
and
NXP B.V.
Dated as of [___], 2010
 





--------------------------------------------------------------------------------



 



STOCKHOLDER AGREEMENT
     THIS STOCKHOLDER AGREEMENT (this “Agreement”) is entered into as of [___],
2010,1 (the “Agreement Date”) by and between Trident Microsystems, Inc., a
Delaware corporation (the "Company”) and NXP B.V., a Dutch besloten venootshap
(the “Investor”). Capitalized terms used but not defined herein shall have the
meanings ascribed to them in Exhibit A.
RECITALS
     WHEREAS, the Company, Trident Microsystems (Far East) Ltd. and the Investor
entered into a Share Exchange Agreement, dated as of October [___], 2009 (the
“Share Exchange Agreement”), pursuant to which (1) Trident Microsystems (Far
East) Ltd. has agreed to acquire (directly or through one (1) or more of its
Subsidiaries) the outstanding equity securities of the Companies and the
Transferred Newcos (as defined in the Share Exchange Agreement) and certain
assets from the Investor, (2) the Company has agreed to issue and Trident
Microsystems (Far East) Ltd. has agreed to transfer and sell in consideration
therefor, and the Investor has agreed to acquire, shares of the Company’s common
stock, $0.001 par value per share, (3) the Company has agreed to issue and sell,
and the Investor has agreed to purchase for cash, additional shares of such
Common Stock, and (4) pursuant to the transactions contemplated by clauses
(2) and (3), the Company will issue an aggregate of [                    ] (___)
shares of such Common Stock (the “Common Shares”) and four (4) shares of the
Company’s Series B Preferred Stock, par value $0.001 per share (the “Series B
Shares”);
     WHEREAS, the parties desire to enter into this Agreement to provide for
certain arrangements relating to the Company, the Common Shares and the Series B
Shares; and
     WHEREAS, it is a condition to the Closing (as defined in the Share Exchange
Agreement) that, among other things, this Agreement has been executed and
delivered and that the parties have complied with their obligations hereunder.
     NOW, THEREFORE, in consideration of the foregoing recitals and of the
mutual promises hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE 1
CORPORATE GOVERNANCE AND INFORMATION RIGHTS
     Section 1.1 Board and Committee Representation.
          (a) Board Composition.
               (i) Immediately following the Closing, the Board shall consist of
nine (9) Directors, and, for so long as the Persons who Own the Series B Shares
(the “Series B
 

1   To be dated as of Closing.





--------------------------------------------------------------------------------



 



Holders”) shall be entitled to nominate and elect at least one (1) Director
pursuant to the Certificate of Designation, the Board shall consist of nine
(9) Directors. The Board shall at all times consist of at least a majority of
Directors who are Independent Directors.
               (ii) Pursuant to and on the terms and conditions set forth in the
Certificate of Designation, the Series B Holders (by majority vote of the
Series B Shares) shall initially be entitled to nominate and elect up to four
(4) Directors (each, a “Series B Director”). The number of Series B Directors
shall be reduced from time to time as provided in the Certificate of
Designations. One (1) Director (the “Ninth Director”) shall be mutually agreed
to between the Company Nominated Directors (as defined below) and the Series B
Directors, recommended by the Nominating and Corporate Governance Committee,
nominated by the Board and submitted to the Company’s stockholders for election
in accordance with the Company’s Certificate of Incorporation and Bylaws. The
Ninth Director shall be the Company’s Chief Executive Officer unless all other
Directors otherwise agree, in which case the Ninth Director shall be a Person
independent of each of the Company, the Investor, each Series B Holder, each
other stockholder of the Company owning five percent (5%) or more of the
outstanding Voting Stock of the Company and each Affiliate of any of the
foregoing. The remaining Directors (the “Company Nominated Directors” and
together with the Ninth Director, the “At-Large Directors”) shall be recommended
by the Nominating and Corporate Governance Committee, nominated by the Board and
from time to time shall be submitted to the Company’s stockholders for election
in accordance with the Company’s Certificate of Incorporation and Bylaws.
               (iii) Immediately following the Closing, the Series B Holders (by
majority vote of the Series B Shares) shall be entitled to designate a total of
four (4) Series B Directors, one (1) of whom shall be a member of the class of
Directors whose term expires at the first annual meeting of the Company’s
stockholders following the Closing, one (1) of whom shall be a member of the
class of Directors whose term expires at the second annual meeting of the
Company’s stockholders following the Closing, and two (2) of whom shall be
members of the class of Directors whose term expires at the third annual meeting
of the Company’s stockholders following the Closing. Immediately following the
Closing, the Board shall have four (4) Company Nominated Directors, one (1) of
whom shall be a member of the class of Directors whose term expires at the first
annual meeting of the Company’s stockholders following the Closing, two (2) of
whom shall be members of the class of Directors whose term expires at the second
annual meeting of the Company’s stockholders following the Closing, and one
(1) of whom shall be a member of the class of Directors whose term expires at
the third annual meeting of the Company’s stockholders following the Closing.
Immediately following the Closing, the Ninth Director shall be the Company’s
CEO, and shall be elected to the class of Directors whose term expires at the
first annual meeting of the Company’s stockholders following the Closing.
          (b) Notifications Regarding Directors.
               (i) The Series B Holders will notify the Company in writing
promptly, and in any event within five (5) Business Days, of any action by the
Series B Holders or any of their Affiliates (other than the Company) that
results in a reduction in the number of shares of Common Stock that are
Beneficially Owned by the Series B Holders representing, individually

2



--------------------------------------------------------------------------------



 



or together with all such reductions since the date of the filing of the
Certificate of Designation with the Secretary of State of the State of Delaware
or the date of any previous such notice, as applicable, one percent (1%) or more
of the outstanding Common Stock as of the date of such filing or such previous
notice, which notice will set forth the number of shares of Common Stock
Beneficially Owned by the Series B Holders immediately following the occurrence
of such reduction; provided, that for purposes of this provision, in determining
the shares of Common Stock outstanding the Series B Holders may rely upon the
Company’s most recent periodic report filed with the SEC, or any update thereof,
or any notice provided by the Company pursuant to Section 1.1(b)(iii) below. In
the event that the number of Directors that the Series B Holders are entitled to
nominate and elect to the Board is reduced pursuant to Section 4(a) of the
Certificate of Designation, the Series B Holders shall promptly cause one (1) or
more of the Series B Directors to immediately resign, such that the number of
remaining Series B Directors serving on the Board shall equal the number of
Directors that the Series B Holders are then entitled to elect to the Board
pursuant to such Section 4(a) of the Certificate of Designation. In the event
that any such Series B Director is unwilling to resign, the Series B Holders
will take all such actions as are necessary to cause the removal of such
Series B Director. If any such Series B Director shall not have resigned or been
removed within thirty (30) days after the date on which such resignation was
required, the At-Large Directors, by majority vote, may remove the Series B
Director selected by the Series B Holders for removal, or if no such Series B
Director has been so selected by the Series B Holders within ten (10) Business
Days of a request from the Company, the At-Large Directors, by majority vote,
may remove one (1) Series B Director selected by them. Any vacancies created as
a result of a reduction in the number of Series B Directors that the Series B
Holders are entitled to elect pursuant to Section 4(a) of the Certificate of
Designation shall be filled by nominees (A) who satisfy the requirements of
Section 1.1(c), and (B) are recommended by the Nominating and Corporate
Governance Committee and approved by the Board. The Director appointed to fill
such vacancy shall stand for re-election at the next annual meeting of the
Company’s stockholders and shall, if elected, serve for the remaining term of
the Series B Director that such Director replaced.
               (ii) The Series B Holders shall notify the Company in writing at
least ten (10) days in advance of the anticipated date of the mailing of the
Company’s proxy statement in connection with its annual meeting of stockholders
(as advised by the Company in writing to the Series B Holders not less than
twenty (20) nor more than sixty (60) days prior to such anticipated mailing
date) of the nominees to be elected as Series B Directors in the class of
Directors to be elected at such annual meeting. The Series B Holders shall, to
the extent practicable, notify the Company in writing a reasonable time in
advance of any other nomination of any person to serve as Series B Director,
including for the purpose of electing or appointing a Series B Director to fill
a vacancy that the Series B Holders are entitled to fill, together, in each
case, with all information concerning such nominee that may be reasonably
requested by the Company, or that may be required for the Company to comply with
its reporting obligations under the Exchange Act or Exchange listing
requirements; provided that in the absence of such notice, the Series B Holders
shall be deemed to have nominated and elected the person(s) then serving as
Series B Director(s).
               (iii) The Company shall notify the Series B Holders promptly, and
in any event within five (5) Business Days, of any issuance of Common Stock
representing, individually or together with all issuances of Common Stock since
the date of the filing of the

3



--------------------------------------------------------------------------------



 



Certificate of Designation with the Secretary of State of the State of Delaware
or the date of any previous such notice, as applicable, one percent (1%) or more
of the outstanding Common Stock as of the date of such filing or such previous
notice together with the aggregate number of shares of Common Stock outstanding
following such issuance.
          (c) Limitations on Directors. Each Director shall, at all times during
which such Person serves as a Director, not have been during the last five
(5) years convicted in a criminal proceeding (excluding traffic violations or
other misdemeanors not involving moral turpitude or deliberate dishonesty) or a
party to a civil proceeding brought by a Governmental Authority in which such
Director has been finally determined to have committed a violation of federal,
state or foreign law (excluding traffic violations or similar misdemeanors not
involving moral turpitude or deliberate dishonesty). The Series B Holders shall
not nominate or elect any such Series B Director who does not meet the
requirements set forth in this Section 1.1(c) and shall cause any such Series B
Director who fails to meet the requirements set forth above to resign promptly.
If any such Series B Director is unwilling to resign, the Series B Holders will
take such actions as are necessary to cause the removal of the Series B Director
as promptly as reasonably practicable.
          (d) Limitations on Series B Directors. At least two (2) of the
Series B Directors shall have substantial operating or industry experience, and
no more than two (2) Series B Directors may be Persons who are not Independent
Directors. The Series B Holders shall consult with the Nominating and Corporate
Governance Committee (which may delegate such consultation to the Committee
Chairperson and/or the Chief Executive Officer of the Company) regarding the
names, backgrounds and qualifications of the persons to be nominated as Series B
Directors after considering the Company’s Corporate Governance Guidelines (as
made publicly available from time to time). However, the Nominating and
Corporate Governance Committee shall not have any right nor shall it have any
duty to approve or disapprove any person meeting the requirements of
Section 1.1(c) selected as a Series B Director by the Series B Holders.
          (e) Limitations on Company Nominated Directors. No more than one
(1) Company Nominated Director may be a Person who is not an Independent
Director. At least two (2) of the Company Nominated Directors shall have
substantial operating or industry experience.
     Section 1.2 Board Committees.
          (a) Subject to the requirements of applicable law and Committee
Qualification Requirements applicable to all Directors, for as long as there is
at least one (1) Series B Director on the Board, the Company shall maintain an
Audit Committee, a Compensation Committee, a Nominating and Corporate Governance
Committee and a Strategy Committee. Subject to the terms set forth in this
Section 1.2, the power and authority of each such committee shall be as set
forth in the charter of such committee, and (except as otherwise provided in the
charter of such committee or as required by applicable law or any applicable
Exchange rules) the exercise of such power and authority will be at all times
subject to the power and authority of the entire Board.

4



--------------------------------------------------------------------------------



 



               (i) Audit Committee. The Audit Committee shall be comprised of
three (3) Directors, each of whom shall be an Independent Director and satisfy
the requirements of applicable law and any applicable Exchange rules. One
(1) member of the Audit Committee shall be a Series B Director who is not an
employee of the Investor or any of its Subsidiaries and two (2) members of the
Audit Committee shall be At-Large Directors.
               (ii) Compensation Committee. The Compensation Committee shall be
comprised of three (3) Directors, each of whom shall be an Independent Director
and satisfy the requirements of applicable law and any applicable Exchange
rules. One (1) member of the Compensation Committee shall be a Series B Director
who is not an employee of the Investor or any of its Subsidiaries and two
(2) members of the Compensation Committee shall be At-Large Directors.
               (iii) Nominating and Corporate Governance Committee. The
Nominating and Corporate Governance Committee shall be comprised of three
(3) Directors, each of whom shall be an Independent Director and satisfy the
requirements of applicable law and any applicable Exchange rules. One (1) member
of the Nominating and Corporate Governance Committee shall be a Series B
Director and two (2) members of the Nominating and Corporate Governance
Committee shall be At-Large Directors.
               (iv) Other Committees. With respect to each other committee or
subcommittee of the Board, the Board shall appoint to each such committee or
subcommittee a number of Series B Directors as is proportional to the
representation of the Series B Directors on the Board as a whole, rounded to the
nearest whole number.
          (b) Any Directors appointed to a committee or subcommittee of the
Board who are not Series B Directors shall be recommended by the Nominating and
Corporate Governance Committee and appointed by the Board. If the members of the
Nominating and Corporate Governance Committee are unable to agree on any
committee or subcommittee assignment, the Chairman of the Board shall act as a
temporary member of the Nominating and Corporate Governance Committee for
purposes of casting the deciding vote on such matter. The Series B Directors
shall be entitled to designate the Series B Director(s) to serve on each
committee or subcommittee of the Board, provided that such Series B Directors
meet the applicable requirements set forth in Section 1.2(a), and the Board
shall take all actions necessary to appoint such Series B Directors to such
committees or subcommittees.
          (c) Except for (i) routine commercial transactions entered into on an
arms’ length basis in the ordinary course of business, (ii) contracts or
arrangement involving expenditures, revenues or the incurrence of liabilities
not in excess of $[ ], and (iii) the transactions contemplated by the Share
Exchange Agreement, the entry into, termination or variation of any contract or
arrangement between the Company and any Related Party shall be approved by the
affirmative vote of a majority of the disinterested Directors. For purpose of
this Section 1.2(c), a “Related Party” includes the Directors and officers of
the Company, the spouses or children of such Directors and officers, the
Investor, any of the Series B Holders, any other stockholder that (together with
its Affiliates) Beneficially Owns more than ten percent (10%) of the outstanding
Voting Stock of the Company, or any Affiliate of any of the foregoing.

5



--------------------------------------------------------------------------------



 



          (d) Notwithstanding the foregoing, any Board committee may hold
executive sessions at which one (1) or more Directors is not permitted to be
present to the extent the committee determines in good faith that such exclusion
is appropriate.
     Section 1.3 Voting.
          (a) Change of Control Transactions. Subject to compliance with
Section 1.3(c), Section 1.3(d) and Section 3.2, the Investor and its Affiliates
may vote any Voting Stock Beneficially Owned by any of them in their sole
discretion on any Change of Control transaction submitted to the stockholders of
the Company for approval, provided that on and after the fourth anniversary of
the date of this Agreement, the Investor may, notwithstanding Section 1.3(c) or
Section 1.3(d) hereof, but subject to compliance with Section 3.2 hereof, vote
in its discretion on any proposal to replace Directors that is made by an
unaffiliated third party in connection with a Change of Control transaction
proposed by such unaffiliated third party.
          (b) Amendments to Certificate of Incorporation or Bylaws. The Investor
and its Affiliates may vote the Voting Stock Beneficially Owned by any of them
on any proposal related to any amendment or restatement of the Certificate of
Incorporation or Bylaws of the Company which is in any way adverse to the
Investor in their sole discretion.
          (c) Stockholders Agreement. The Investor shall, and shall cause its
Permitted Transferees to and shall use commercially reasonable efforts to cause
its Affiliates to, vote the Voting Stock Beneficially Owned by any them in favor
of each matter required to effectuate any provision of this Agreement and
against any matter the approval of which would be inconsistent with any
provision of this Agreement.
          (d) Directors. With respect to the election, removal, replacement and
classification of Directors (other than Series B Directors) the Investor and its
Affiliates shall either (i) vote all of the Voting Stock Beneficially Owned by
any of them in accordance with the recommendation of the Board approved by a
majority of the At-Large Directors or (ii) vote all of the Voting Stock
Beneficially Owned by any of them in the same proportion (for, against, abstain
or withheld, or as otherwise indicated) as the votes cast by all other holders
of Voting Stock on all matters to be voted on by holders of Voting Stock
          (e) Other Matters. Except as provided in Sections 1.3(a), 1.3(b),
1.3(c) and 1.3(d), for so long as the Investor and its Affiliates in the
aggregate Beneficially Own in excess of thirty percent (30%) of the outstanding
Voting Stock of the Company (the “Voting Limit”), the Investor shall, and shall
cause its Affiliates to, either (i) vote all of the Voting Stock Beneficially
Owned by any of them in excess of the Voting Limit in accordance with the
recommendation of the Board approved by a majority of the At-Large Directors or
(ii) vote all of the Voting Stock Beneficially Owned by any of them in excess of
the Voting Limit in the same proportion (for, against, abstain or withheld, or
as otherwise indicated) as the votes cast by all other holders of Voting Stock
on all matters to be voted on by holders of Voting Stock. Subject to the other
provisions of this Agreement, the Investor and its Affiliates may vote the
Voting Stock Beneficially Owned up to and including (but not in excess of) the
Voting Limit on any proposal in its sole discretion.

6



--------------------------------------------------------------------------------



 



          (f) Quorum. At every meeting (or action by written consent, if
applicable) of the stockholders of the Company called, and at every postponement
or adjournment thereof, the Investor shall, and shall cause its Affiliates to,
cause any and all shares of Common Stock Beneficially Owned by it or them and
entitled to be voted thereat to be present in person or represented by proxy at
the meeting so that all such shares shall be counted as present for purposes of
determining the presence of a quorum at such meeting.
     Section 1.4 Information Rights.
          (a) Subject to Section 1.5, the Company will deliver to the Investor
the following information:
               (i) with respect to each fiscal year: (A) promptly after it has
been made available (but in no event later than fifteen (15) Business Days of
the end of each fiscal year) the unaudited consolidated financial statements of
the Company and its Subsidiaries, (B) promptly after it has been made available
(but in no event later than twenty-five (25) Business Days of the end of each
fiscal year) the audited consolidated financial statements of the Company and
its Subsidiaries, audited in accordance with U.S. GAAS, and (C) promptly after
it has been made available (but in no event later than seventy (70) Business
Days of the end of each fiscal year) the international financial reporting
standards (“IFRS”) consolidated financial statements of the Company and its
Subsidiaries; provided, that if the Company properly extends the date for filing
of any such statements specified in subparagraph (B) or (C) above with the SEC
(i.e., by means of a filing on Form 12b-25), then the date set forth above for
delivery to the Investor shall be extended for a corresponding period;
               (ii) with respect to each quarterly period, promptly after it has
been made available, quarterly unaudited U.S. GAAP consolidated financial
statements of the Company and its Subsidiaries, including (i) a detailed profit
and loss statement, balance sheet and cash flow statement (which may be
unreviewed and subject to further adjustment) to be provided within ten
(10) Business Days of the end of each quarter, (ii) such information as may
reasonably be required for the Investor to prepare an update of the IFRS
reconciliation for net income and shareholders equity, (iii) a management
discussion & analysis, including an analysis of revenue, (iv) a rolling forecast
in relation to the current quarter as presented to the Board of Directors and
(vi) financial information on related party matters, which information shall, to
the extent possible, be directly extracted from the Company ‘s information
technology systems;
               (iii) with respect to each monthly period, promptly after it has
been made available (but in no event later than ten (10) Business Days of the
end of each month) information including net income and net assets and equity
(which may be unreviewed and subject to adjustment) (provided, that if such
information is not delivered earlier, estimates of such information shall be
made available within seven (7) Business Days of the end of each month);
               (iv) draft business plans for the Company and its Subsidiaries
for the subsequent three (3) year period no later than two (2) Business Days
after approval thereof by the Board, in the form presented to the Board (but
subject to Section 1.4(b));

7



--------------------------------------------------------------------------------



 



               (v) copies of all reports, certificates, and other information
delivered to the Company’s lenders or creditors in respect of any material
indebtedness of the Company; and
               (vi) any other financial information, reports and workpapers in
the possession or under the control of the Company or any of its Subsidiaries
that the Investor reasonably requires to comply with reporting, disclosure,
filing or other requirements imposed on the Investor or any of its Subsidiaries
(A) by a Governmental Authority having jurisdiction over the Investor or any of
its Subsidiaries, including under applicable securities or tax laws, including
the Sarbanes-Oxley Act of 2002, as amended, (B) by IFRS adopted by the
International Accounting Standards Board or any successor entity, (C) by the
covenants in financing arrangements to which the Investor is a party, and
(D) the rules and regulations thereunder, or applicable rules of any
self-regulatory organization.
          (b) The Investor shall be entitled to confer with each Series B
Director regarding the business, affairs, financial condition, results of
operations and prospects of the Company and may discuss any and all information
(other than confidential compensation information) provided to the Investor or
any such Series B Director, subject to Section 1.5 below; provided, that if the
Board determines in good faith that any Company information must be held in
confidence in order to (i) preserve attorney-client privilege, (ii) comply with
any applicable confidentiality or non-disclosure agreement, or (iii) prevent a
dissemination of competitively sensitive information regarding (A) products,
services or other activities of the Company with respect to which the Investor
or its Subsidiaries competes with the Company or (B) proposed products, services
or other activities of the Company that the Board reasonably determines that the
Company may develop, acquire or pursue that would be competitive with the
current products, services or other activities of the Investor or any of its
Subsidiaries or (C) any other matter as to which the Board has determined in
good faith that the Company and the Investor have a material conflict of
interest based on a reasonable expectation that disclosure of such information
may be harmful to the Company, then the Series B Directors shall hold such
information in confidence and not discuss such information with the Investor
except to the degree, if any, approved by the Board.
     Section 1.5 Confidentiality. (a) The Investor shall keep confidential
(x) all proprietary and non-public information regarding the Company and its
Subsidiaries received pursuant to Sections 1.3 or 1.4 or otherwise, (y) all
“Information” (as defined in the Confidentiality Agreement) provided to the
Investor or its representatives under the Confidentiality Agreement prior to the
date hereof (notwithstanding the termination of the Confidentiality Agreement),
and (z) all non-public information furnished or disclosed to or otherwise
acquired by any Series B Director in such Person’s capacity as a Director
(clauses (x), (y) and (z) collectively, “Confidential Information”), and in each
case shall not disclose or reveal any such information to any Person without the
prior written consent of the Company, other than those of its employees,
officers, directors, First Tier Affiliates, attorneys, accountants and financial
advisors (“Permitted Representatives”) who need to know such information for the
purpose of evaluating, monitoring or taking any other action with respect to the
investment by the Investor in the Common Shares or the Series B Share and shall
cause those Permitted Representatives to observe the terms of this Section 1.5
and agree for the benefit of the Company to do so (and any violation or breach
of the terms of this Section 1.5 by any Permitted

8



--------------------------------------------------------------------------------



 



Representative shall be deemed a breach hereof by the Investor). Notwithstanding
the foregoing, no officer, employee or director of any Entity that is a Company
Competitor shall be a Permitted Representative, and no Confidential Information
shall be furnished or disclosed to any such Company Competitor.
          (b) The Investor shall not, and shall cause its First Tier Affiliates
and Permitted Representatives not to, use such proprietary and non-public
information for any purpose other than in connection with evaluating, monitoring
or taking any other action with respect to the investment by the Investor in the
Common Shares or the Series B Share; provided, that nothing herein shall prevent
the Investor or any of its Permitted Representatives from disclosing any such
information that (1) is or becomes generally available to the public other than
as a result of a disclosure by the Investor or its Permitted Representatives in
violation of this Section 1.5 or any other confidentiality agreement between the
Company and the Investor or any of its Permitted Representatives or any other
legal duty, fiduciary duty, or other duty of trust and confidence of the
Investor, any of its Permitted Representatives, or any Series B Director,
(2) was within the Investor’s or its Permitted Representative’s possession on a
non-confidential basis prior to being furnished with such information (provided
that the source of such information was not known by the Investor at the time of
such disclosure by the Investor or any of its Permitted Representatives to be
bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to or other duty of trust and confidence
to, the Company with respect to such information), (3) was independently
developed by Investor without use of any information furnished to Investor, any
of its Permitted Representatives or any Series B Director, or (4) becomes
available to the Investor or its Permitted Representative on a non-confidential
basis from a source other than the Company (provided that such source is not
known by the Investor at the time of such disclosure by the Investor or any of
its Permitted Representatives to be bound by a confidentiality agreement with,
or other contractual, legal or fiduciary obligation of confidentiality to or
other duty of trust and confidence to, the Company with respect to such
information).
          (c) If any Confidential Information is required to be disclosed by
applicable law or judicial order, then the Investor will notify the Company in
writing and will cooperate with the Company if the Company elects to seek a
protective order or other appropriate remedy with respect to such required
disclosure. If no such protective order is obtained, and if Investor or any of
its Permitted Representatives has been advised by legal counsel in writing that
it is legally compelled to disclose any Confidential Information, then the
Investor or such Permitted Representative may disclose such Confidential
Information, but will furnish only that portion of the Confidential Information
which Investor or is Permitted Representatives is advised by counsel is legally
required and will exercise its reasonable efforts to obtain reliable assurance
that confidential treatment will be accorded such Confidential Information.
          (d) Upon the redemption of all of the Series B Shares and the
termination of the Investor’s right to information under Section 1.4, the
Investor shall return to the Company all written Confidential Information that
has been provided to the Investor by the Company; provided, that in lieu of
being returned to the Company such Confidential Information may be destroyed by
Investor, in which case Investor shall provide the Company with a written
certification that such written Confidential Information has been destroyed.

9



--------------------------------------------------------------------------------



 



     Section 1.6 Major Decisions. The approval of any of the following matters
shall require an affirmative vote of at least two-thirds (2/3) of the Directors
present (in person or by telephone or video conference) and voting for or
against approval of any such matter at any meeting at of which proper notice is
provided to the Board in accordance with the Company’s Bylaws (or is waived by
all Directors) and such matter is considered:
               (i) any amendment to the Company’s Certificate of Incorporation,
Bylaws or any other organizational documents of the Company;
               (ii) the consummation of any merger, business combination,
consolidation, corporate reorganization or any transaction constituting a Change
of Control, by the Company with or into any Entity;
               (iii) any sale, transfer or other disposition (including by way
of issuance of Equity Securities of a Subsidiary) of assets of the Company and
its Subsidiaries in an amount in excess of $50,000,000;
               (iv) any acquisition, capital expenditure, investment (or any
commitment in respect thereof) by the Company or any of its Subsidiaries (or
series of related acquisitions, expenditures, investments or commitments) of the
assets or securities of any other Entity in an amount in excess of $50,000,000;
               (v) any Liquidation Proceeding;
               (vi) the removal or termination of employment of the Company’s
Chief Executive Officer or the selection of a replacement of the Chief Executive
Officer;
               (vii) any transactions with the Investor or any of its Affiliates
that involve more than $1,000,000 or that are otherwise material to the Company;
               (viii) any authorization or approval of any amendment to or
waiver under this Agreement;
               (ix) any payment or declaration of dividends on the Company’s
capital stock, special or otherwise;
               (x) any repurchase by the Company of any of its Equity Securities
in an amount exceeding $5,000,000 in any 12-month period;
               (xi) any equity or debt financing in an amount in excess of
$50,000,000; and
               (xii) any other matters requiring stockholder approval under the
listing rules of the NASDAQ Stock Market or any other Exchange on which the
Common Stock is listed.

10



--------------------------------------------------------------------------------



 



ARTICLE 2
TRANSFERS
     Section 2.1 Transfer Restrictions.
          (a) General Restriction. The Investor shall not Transfer any of the
Series B Shares or any Common Shares or other Equity Securities acquired
pursuant to Section 3.1 hereof other than as expressly permitted by, and in
compliance with, the other provisions of this Section 2.1, and any attempted
Transfer in violation of this Agreement shall be of no effect and null and void,
and shall not be recorded on the stock transfer books of the Company, regardless
of whether the purported Transferee has any actual or constructive knowledge of
the Transfer restrictions set forth in this Agreement.
          (b) Two Year Lock-up Restriction.
               (i) Prior to the second anniversary of the Closing (the “Lock-up
Period”), the Investor shall not Transfer any Common Shares or other Equity
Securities acquired pursuant to Section 3.1 hereof, except that the Investor may
Transfer any or all of its Common Shares or Equity Securities acquired pursuant
to Section 3.1 hereof (1) pursuant to any Approved Transaction in which
stockholders of the Company are offered, permitted or required to participate as
holders of any of the Company’s Equity Securities; (2) as a pledge of its assets
pursuant to a bona fide financing transaction; or (3) to one (1) or more First
Tier Affiliates of the Investor; provided that in the case of clause (3), any
Transferee of Common Shares or other Equity Securities acquired pursuant to
Section 3.1 hereof (x) agrees to be bound hereunder as an Investor, and
(y) executes a counterpart to this Agreement agreeing to the terms of this
Agreement (including, without limitation, this Section 2.1 and Section 3.2) (the
Transfers referred to in clauses (1) through (3) collectively referred to as the
“Exempt Transfers”). Upon a Transfer contemplated by clause (3) above, any
Transferee of Common Stock shall be deemed an Investor hereunder and shall be
entitled to the rights (including, but not limited to the registration rights
pursuant to Article 4), and subject to the obligations and restrictions
(including, without limitation, the provisions of this Section 2.1 and Section
3.2), contained herein. As used herein, “Approved Transaction” means any tender
offer, exchange offer, merger, sale of the Company, reclassification,
reorganization, recapitalization or other transaction that has been approved or
recommended by a majority of the At-Large Directors who are Independent
Directors (and which at the time of Transfer continues to be approved or
recommended by a majority of the At-Large Directors who are Independent
Directors).
               (ii) Notwithstanding clause (i) above, the Investor may Transfer
Common Shares or other Equity Securities acquired pursuant to Section 3.1 hereof
to one or more Persons that are Eligible Transferees in an aggregate amount not
to exceed 15% of the outstanding Voting Stock if and to the extent that the
Investor determines (after consultation with its independent registered public
accounting firm) that the Investor would otherwise be required to consolidate
the Company’s financial results in the Investor’s consolidated financial
statements prepared under IFRS or US generally accepted accounting principles.
In connection with any such Transfer, (x) the Company shall not have any
obligation to register such transferred shares under the Securities Act or any
other applicable law in order to permit such Transfer, (y) any such Transfer
must comply with all of the provisions of Section 2.1(c), and (z) as a condition
to

11



--------------------------------------------------------------------------------



 



any such Transfer the Transferee must (1) agree in writing to be bound by and
comply with this Section 2.1 and (2) agree in writing to be bound by and comply
with the provisions of Section 1.3 and Section 3.2 hereof until the end of the
Lock-up Period (with the reference to “Standstill Limit” to be replaced by a
reference to the percentage of the outstanding Voting Stock subject to such
Transfer). Any Transferee under this Section 2.1(b)(ii) shall not be considered
an Investor under this Agreement and shall have no rights under this Agreement
(including, without limitation, under Sections 1.4, 3.1 and 4.1 hereof) other
than the right to participate in Piggyback Registrations (if any) under
Section 4.2. Upon any Transfer pursuant to this Section 2.1(b)(ii), the
Standstill Limit shall immediately be permanently reduced by a number of shares
of Common Stock equal to the number of shares of Common Stock so Transferred.
          (c) Ongoing Restrictions. After the Lock-up Period, unless otherwise
approved by a majority of the At-Large Directors (which approval shall not be
unreasonably withheld or delayed), the Investor shall not, and shall not permit
any of its Affiliates to, Transfer any Common Stock or agree to Transfer,
directly or indirectly, any Common Stock, other than any Transfer:
               (i) that would have been an Exempt Transfer permitted during the
Lock-up Period under clauses (1), (2) or (3) of Section 2.1(b) (which, in the
case of clause (3) of Section 2.1(b), the Transferee shall be deemed an Investor
hereunder and shall be entitled to the rights (including, but not limited to the
registration rights pursuant to Article 4), and subject to the obligations and
restrictions (including, without limitation, any applicable provisions of this
Section 2.1 and Section 3.2), contained herein);
               (ii) pursuant to and in compliance with the restrictions of
Rule 144 under the Securities Act applicable to sales by affiliates of an
issuer;
               (iii) pursuant to a firm commitment underwritten distribution to
the public, registered under the Securities Act;
               (iv) pursuant to a distribution registered under the Securities
Act (other than as provided in clause (iii) above), in an amount not exceeding,
on any trading day, 25% of the ADTV as in effect on such trading day; or
               (v) to any Person that after consummation of such Transfer would
Beneficially Own (A) in the case of an Eligible Transferee, less than fifteen
percent (15%), and (B) in the case of an Ineligible Transferee, less than five
percent (5%), of the outstanding Voting Stock of the Company;
provided, that, in the case of a Transfer pursuant to clause (ii) or clause
(iv), the Investor shall not knowingly Transfer any shares of Common Stock to
any Person that, after consummation of such Transfer, would Beneficially Own
(I) in the case of an Eligible Transferee, more than fifteen percent (15%), and
(II) in the case of an Ineligible Transferee, more than five percent (5%), of
the outstanding Voting Stock of the Company; and provided further, that in the
case of a Transfer pursuant to clause (iii) that is effected through a firm
commitment underwriting, the Investor shall instruct the underwriters to use
their reasonable best efforts to (A) effect as wide a distribution as
practicable of the Common Stock Transferred, consistent with best execution

12



--------------------------------------------------------------------------------



 



standards and (B) not knowingly sell Common Stock to any Person that, after
consummation of such Transfer, would Beneficially Own (I) in the case of an
Eligible Transferee, more than fifteen percent (15%), and (II) in the case of an
Ineligible Transferee, more than five percent (5%), of the outstanding Voting
Stock of the Company.
     Any Transferee acquiring Common Stock pursuant to clauses (ii), (iii),
(iv) or (v) of this Section 2.1(c) (other than the Investor, an Affiliate of the
Investor or any member of a 13D Group of which the Investor or any of its
Affiliates are members) shall take such Common Stock free of the obligations of
the Investor under this Agreement (including, without limitation, this Section
2.1 and Section 3.2) and shall have no rights as an Investor or Permitted
Transferee under this Agreement (including, without limitation, any rights under
Article 1, Section 3.1 or Article 4).
          (d) Restrictions on the Series B Share. Neither the Investor nor any
other Series B Holder may Transfer any of the Series B Shares to any other
Person, except that the Investor shall have the right to Transfer Series B
Shares to any Permitted Transferee that acquires twenty percent (20%) or more of
the Investor Registrable Securities in compliance with the provisions of this
Section 2.1 in an aggregate amount representing. Upon such a Transfer, such
Transferee shall be deemed an Investor and a Series B Holder hereunder and shall
be entitled to the rights, and subject to the obligations and restrictions,
contained herein.
     Section 2.2 Legends; Securities Act Compliance.
          (a) Each certificate representing Common Shares, Series B Shares or
other Equity Securities acquired by the Investor or any of its Affiliates
pursuant to Section 3.1 will bear a legend conspicuously thereon to the
following effect:
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS REGISTERED OR
EXEMPT FROM REGISTRATION UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS. IN
ADDITION, THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF
A STOCKHOLDER AGREEMENT AND MAY NOT BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH SUCH AGREEMENT.”
          (b) In addition to the restrictions set forth in Section 2.1, the
Investor shall not offer, sell or legally transfer any Common Shares or Equity
Securities acquired pursuant to Section 3.1 hereof except pursuant to: (i) an
effective Registration Statement under the Securities Act; (ii) an opinion of
legal counsel reasonably acceptable to the Company that such Transfer is exempt
from the registration requirements of Section 5 of the Securities Act;
(iii) pursuant to Rule 144 under the Securities Act; or (iv) a “no action”
letter from the staff of the SEC addressed

13



--------------------------------------------------------------------------------



 



to the Investor or a Permitted Transferee to the effect that the Transfer
without registration would not result in a recommendation by the staff to the
SEC that action be taken with respect thereto.
          (c) In the event that any Common Shares Beneficially Owned by the
Investor or any of its Affiliates is Transferred in a Public Offering as
provided in Section 2.1(c)(iii) or 2.1(c)(iv), the Company shall promptly, upon
request, but in any event not later than is necessary in order to consummate the
sale of such securities pursuant to such Public Offering, remove the legend set
forth above in connection with such Transfer. In the event that any Common
Shares Beneficially Owned by the Investor or any of its Affiliates is
Transferred pursuant to Rule 144 under the Securities Act in compliance with
Section 2.1(c)(ii), the Company shall upon request, upon receipt of
documentation reasonably required by the Company to confirm such Investor’s
eligibility to sell such Common Shares pursuant to Rule 144 under the Securities
Act, promptly but in any event not later than is necessary in order to
consummate the sale of such securities pursuant to Rule 144 under the Securities
Act (subject to receipt of such documentation a reasonable period of time prior
to such sale), remove the second sentence of the legend set forth above in
connection with such Transfer.
          (d) In the event that any Common Shares are transferable without
volume or manner of sale restrictions pursuant to Rule 144 under the Securities
Act and the terms of this Article 2 no longer restrict the Transfer of such
Common Shares by the holder thereof, the Company shall promptly upon request
remove the legends set forth above from the certificates representing such
Common Shares.
          (e) Upon the termination of the restrictions set forth in Section 2.1,
the Company shall promptly, upon request, deliver a replacement certificate not
containing the second sentence of the legend set forth above.
ARTICLE 3
CERTAIN COVENANTS
     Section 3.1 Right to Maintain. During the Right to Maintain Period:
          (a) The Company shall provide the Investor the opportunity to purchase
in any Offering up to its Pro Rata Share; provided, however, in no event shall
the Investor be entitled to purchase an amount of Equity Securities in any such
Offering that would cause Section 3.2 to be violated.
          (b) No later than fifteen (15) Business Days prior to the anticipated
consummation of an Offering, the Company shall send a written notice (the
“Offering Notice”) to the Investor, indicating the material terms and conditions
of the proposed Offering, including, without limitation, (i) the number and type
of Equity Securities expected to be offered or sold and the material terms of
such Equity Securities, (ii) the expected price at which it proposes to offer or
sell such Equity Securities, or the expected formula for determining such price,
(iii) the expected timing of the Offering, and (iv) the name, telephone and
facsimile number or e-mail address of the Person at the Company to whom the
Investor should deliver a Response Notice (as defined below). If, prior to the
consummation of the Offering, the terms and conditions of the

14



--------------------------------------------------------------------------------



 



proposed Offering change, with the result that the price will be less than the
minimum price set forth in the Offering Notice or the other principal terms and
conditions will be materially more favorable to potential subscribers in the
Offering than those set forth in the Offering Notice, it will be necessary for a
separate Offering Notice to be furnished, and the terms and provisions of this
Section 3.1 separately complied with, in order to consummate the Offering
pursuant to this Section 3.1.
          (c) The Investor shall have the right, by providing written notice to
the Company no later than five (5) Business Days prior to the anticipated
consummation of an Offering and indicating the name, telephone number, facsimile
number or e-mail address of the Person or Persons that the underwriter(s) of the
Offering should call to coordinate with respect to any sales to the Investor, to
either (i) purchase Equity Securities up to its Pro Rata Share in the Offering
upon the terms and conditions specified in the Offering Notice and upon the same
terms and conditions applicable to all other participants in such proposed
Offering, or (ii) waive its right to so purchase Equity Securities up to its Pro
Rata Share in the Offering (in either case, a “Response Notice”). If the
Investor or a Permitted Transferee shall fail to provide the Company with a
Response Notice no later than five (5) Business Days prior to the date of the
expected Offering as set forth in the Offering Notice, then the Investor shall
not be entitled to purchase Equity Securities in the Offering. In any event, it
shall be a condition to the Investor’s or a Permitted Transferee’s opportunity
to purchase Equity Securities in an Offering that it comply with the reasonable
requests of the underwriter(s) necessary for it to purchase shares in the
Offering (e.g., establishing an account with an underwriter in the Offering).
The election by the Investor not to exercise its rights to purchase up to its
Pro Rata Share in, or failure to deliver a Response Notice with respect to, any
Offering shall not affect its rights as to future Offerings pursuant to this
Section 3.1. In the event that the Company has not sold the Equity Securities
within sixty (60) calendar days after the date of the expected Offering as set
forth in the Offering Notice, then the Company shall not thereafter issue or
sell the Equity Securities without again first complying with the provisions of
this Section 3.1 and offering the Investor the right to purchase its Pro Rata
Share thereof.
          (d) For the avoidance of doubt, under no circumstances shall any
pledgee of any Common Stock or any Transferee from such pledgee be deemed an
Investor for purposes of this Section 3.1, and no such pledgee or Transferee
shall have any rights under this Section 3.1.
     Section 3.2 Standstill.
          (a) For a period of six (6) years from the Closing (the “Standstill
Period”), the Investor shall not, and the Investor shall ensure that none of its
Affiliates shall, nor shall any of the foregoing Persons act in concert with any
other Person to, directly or indirectly, without the prior consent of a majority
of the At-Large Directors who are Independent Directors:
               (i) acquire or agree to acquire (whether by purchase, tender or
exchange offer, through acquisition of control of another Person, by joining a
13D Group, through the use of a derivative instrument or voting agreement, or
otherwise), Beneficial Ownership of any Equity Securities, or any Economic Right
or Voting Right to or regarding any Equity Securities, or authorize or make a
tender offer, exchange offer or other offer or proposal, whether oral or
written, to acquire Equity Securities, in each case, if the effect of such

15



--------------------------------------------------------------------------------



 



acquisition would be that the Common Stock Beneficially Owned in the aggregate
by the Investor and its Affiliates (including, without limitation, any 13D Group
of which any Investor or any Affiliate thereof is a member), or with respect to
which the Investor, its Affiliates or any such 13D Group would have Economic
Rights or Voting Rights, would exceed the Standstill Limit (it being understood
that in the event that there shall be more than one (1) Investor, all shares
Beneficially Owned and all Economic Rights and Voting Rights held by all
Investors and all other Persons that are participants in any 13D Group of which
any Investor is a member shall be aggregated, and deemed Beneficially Owned and
held by each Investor, for purposes of this Section 3.2(a)(i));
               (ii) (A) make or in any way participate in any “solicitation” of
“proxies” (as such terms are used in the rules and regulations of the SEC) with
respect to any Voting Stock, or (B) seek to advise or influence any Person with
respect to the voting of any Voting Stock (other than (x) the Investor or any
Affiliate or (y) in accordance with and consistent with the recommendation of
the Board);
               (iii) deposit any Voting Stock or Series B Shares in a voting
trust or, except as otherwise provided or contemplated herein, subject any
Voting Stock or Series B Shares to any arrangement or agreement with any Person
(other than between the Investor and any of its First Tier Affiliates) with
respect to the voting of such Voting Stock or Series B Shares;
               (iv) join a 13D Group (other than a group comprising solely of
the Investor and its Permitted Transferees) or other group, or otherwise act in
concert with any third Person for the purpose of acquiring, holding, voting or
disposing of Voting Stock, Series B Shares or Convertible Securities;
               (v) effect or seek, offer or propose (whether publicly or
otherwise) to effect any Change of Control or any acquisition of Equity
Securities in excess of the Standstill Limit;
               (vi) otherwise act, alone or in concert with others, to effect or
seek, offer or propose (whether publicly or otherwise) to effect control of the
management, Board or policies of the Company; or
               (vii) otherwise take any action that would or could reasonably be
expected to compel the Company to make a public announcement (including any
disclosure required to be made in any SEC filing under the rules and regulations
of the SEC) regarding any of the matters set forth in this Section 3.2(a).
     Notwithstanding the foregoing, the restrictions contained in this
Section 3.2(a) shall not (A) apply with respect to the election of the Series B
Directors by Investor and its Permitted Transferees in accordance with the
Certificate of Designation, (B) prevent, restrict, encumber or in any way limit
the ability of any Series B Director to vote on matters, make non-public
statements to officers, employees, agents, management or other Directors or to
take any action or make any statement at any meeting of the Board or any
committee or subcommittee thereof in his or her capacity as a Director,
(C) apply to or restrict any non-public discussions or other

16



--------------------------------------------------------------------------------



 



non-public communications between or among directors, members, officers,
employees or agents of the Investor or any First Tier Affiliate of the Investor,
or (D) restrict any disclosure or statements required to be made by any Series B
Director or the Investor under applicable law.
          (b) If during the Standstill Period the Investor is entitled (as a
result of dilution due to future share issuances by the Company) to purchase
shares of Common Stock (up to the Standstill Limit) in compliance with this
Section 3.2, then unless the Board otherwise approves such purchases shall be
made in full compliance with all applicable securities laws, but shall not be
made by means of any tender offer.
          (c) The restrictions set forth in Section 3.2(a) shall terminate if,
at any time during the Standstill Period, (i) the Company publicly announces its
entry into a definitive agreement, the consummation of which would result in a
Change of Control, and such agreement has not been approved by a majority of the
Series B Directors, (ii) the Company shall have waived the terms of its Rights
Agreement to permit any Person (other than the Investor or any 13D Group of
which the Investor is a member) to effect a Change of Control or otherwise
acquire more than fifteen percent (15%) of the outstanding Common Stock, and
such transaction has not been approved by a majority of the Series B Directors,
or (iii) any Person (other than the Investor or any Affiliate of the Investor or
any 13D Group of which the Investor or any Affiliate of the Investor is a
member) shall have commenced a bona fide public tender or exchange offer which
if consummated would result in a Change of Control, unless the Board recommends
against such tender or exchange offer within ten (10) Business Days after the
commencement (as such term is defined in Rule 14d-2 under the Exchange Act)
thereof and thereafter continues to oppose such tender or exchange offer. If
(x) the restrictions set forth in Section 3.2(a) shall have terminated as
provided in this Section 3.2(c), and (y) any definitive agreement described in
clause (i) above, or transaction described in clause (ii) above, or tender or
exchange offer described in clause (iii) above, as the case may be, shall have
been terminated or abandoned prior to consummation thereof, and (z) any
alternative offer or proposal by Investor in response to any such agreement,
transaction, tender offer or exchange offer shall also have been abandoned or
withdrawn prior to consummation thereof, then the restrictions set forth in
Section 3.2(a) shall be reinstated.
          (d) If during the Standstill Period the Board elects to commence a
process intended to lead to a proposal with respect to Change of Control of the
Company (whether in response to a proposal from a third party or otherwise), the
Company will notify the Investor of the Board’s election and will permit the
Investor to participate in such process as a potential bidder, if the Investor
so elects, on the same terms and conditions as third party participants. As a
condition to the Investor’s participation in such process, the Board may require
that the Investor agree in writing with the Company that if such process results
in the Board’s approval of a Change of Control transaction with a Person other
than the Investor that is a Superior Proposal as compared to any bona fide
written proposal from the Investor, then the Investor will consent to such
transaction, will raise no objection to the consummation thereof, and will
tender shares of Equity Securities Beneficially Owned by it, as applicable, upon
the consummation of such transaction. In the event that any such transaction
requires the approval of the Company’s stockholders, the Investor agrees, if the
matter is brought to a vote at a stockholder meeting, that the Investor will be
present, in person or by proxy, as holders of Voting Stock, at all such meetings
and be counted for determining the presence of a quorum at such meetings and
will

17



--------------------------------------------------------------------------------



 



vote for the approval of any such transaction approved and recommended by the
Board. So long as the Board continues to recommend such transaction, the
Investor agrees to vote and to use reasonable efforts to cause its Affiliates,
as the case may be, to vote all shares of Voting Stock Beneficially Owned by the
Investor and its Affiliates in favor of such transaction and for the approval of
the terms thereof and in opposition to any and all other proposals that are
intended, or could reasonably be expected to delay, prevent, impair, interfere
with, postpone or adversely affect the ability of the Company to consummate the
proposals that are approved and recommended by the Board.
     Section 3.3 Other Share Acquisitions. Following the expiration of the
Standstill Period, if the Investor and its Affiliates desire to acquire
Beneficial Ownership of Equity Securities that would cause the aggregate
Beneficial Ownership of the Investor and its Affiliates to exceed (a) seventy
percent (70%) of the number of shares of Common Stock outstanding , if prior to
such proposed acquisition the Beneficial Ownership of the Investor and its
Affiliates is at least forty percent (40%) of the number of shares of Common
Stock outstanding, or (b) fifty percent (50%) of the number of shares of Common
Stock outstanding , if prior to such proposed acquisition the Beneficial
Ownership of the Investor and its Affiliates is less than forty percent (40%) of
the number of shares of Common Stock outstanding, only pursuant to a tender
offer, exchange offer, merger or other business combination involving the offer
to acquire 100% of the Common Stock not owned by the Investor and its Affiliates
which in the case of any such transaction to be effected by means of a tender or
exchange offer, includes a commitment by the Investor or such Affiliate to
promptly consummate a merger (which may be a short-form merger) to acquire any
remaining shares of Common Stock at the same price.
     Section 3.4 Section 203 of the DGCL. The Board, prior to the execution of
the Share Exchange Agreement, has taken all necessary action to ensure that the
transactions contemplated by the Share Exchange Agreement and the consummation
of any of the transactions contemplated thereby (including the execution,
delivery and performance of this Agreement) will be deemed to be exceptions to
the provisions of Section 203 of the Delaware General Corporation Law (the
“DGCL”), including the approval of any transaction contemplated thereby that
results in any “affiliate” or “associate” (as each such term is defined in
Section 203 of the DGCL) of the Investor becoming an “interested stockholder”
(as defined in Section 203 of the DGCL) by virtue of the Investor or its
“affiliates” or “associates” owning any Common Stock acquired pursuant to the
Share Exchange Agreement or after the Closing pursuant to Section 3.1 of this
Agreement. Accordingly, the ownership by the Investor, its “affiliates” and its
“associates” of Common Stock acquired pursuant to the Share Exchange Agreement
or after the Closing pursuant to Section 3.1 of this Agreement will not result
in the provisions of Section 203 of the DGCL applicable to a “business
combination” (as defined in Section 203 of the DGCL) to apply between such
persons (or their “affiliates” or “associates”) and the Company.
     Section 3.5 Rights Agreement. The Board, prior to the execution of the
Share Exchange Agreement, has taken all necessary action to render the Rights
Agreement inapplicable to the transactions contemplated by the Share Exchange
Agreement and the consummation of any of the transactions contemplated thereby
(including the execution, delivery and performance of this Agreement)..

18



--------------------------------------------------------------------------------



 



ARTICLE 4
REGISTRATION RIGHTS
     Section 4.1 Demand Registrations.
          (a) Requests for Registration. After the expiration of the Lock-up
Period and subject to the terms, conditions and limitations of this Article 4,
the holders of twenty-five percent (25%) or more of the Investor Registrable
Securities then outstanding may request that the Company effect a registration
for a Public Offering in the United States of all or any portion of the Investor
Registrable Securities; provided that the Investor Registrable Securities to be
included in such registration shall (i) have a market value on the date such
request for registration is received of at least $25 million based on the
closing price of the Common Stock on the trading day immediately preceding the
day on which such request is delivered, or (ii) represent at least six percent
(6%) of the total shares of Common Stock then outstanding, or (iii) represent
all Investor Registrable Securities then outstanding. All registrations
requested as described in and meeting the requirements of this Section 4.1 are
referred to herein as “Demand Registrations.” Each request for a Demand
Registration shall specify the approximate number of Registrable Securities
requested to be registered. Subject to Section 4.1(c) below, any such Demand
Registration may include registration of shares on a “shelf” Registration
Statement pursuant to Rule 415 under the Securities Act. Promptly after receipt
of any such request pursuant to this Section 4.1, the Company shall give written
notice of such requested registration to all other holders of Registrable
Securities and, subject to the terms of this Agreement, shall include in such
registration all Registrable Securities with respect to which the Company has
received written requests indicating the holder of such Registrable Securities
and the number of Registrable Securities that such holder elects to include in
such registration within twenty (20) days after the receipt of the Company’s
notice.
          (b) Priority on Demand Registrations. If a Demand Registration is an
Underwritten Offering and the managing underwriters, which shall be one (1) or
more nationally recognized investment banks selected by the Company and
reasonably acceptable to the holders of a majority of the Investor Registrable
Securities to be included in such Demand Registration, advise the Company in
writing that they have determined in good faith that the number of Registrable
Securities and, if permitted hereunder, other securities requested to be
included in such offering exceeds the number of Registrable Securities and other
securities, if any, which can be sold therein without adversely affecting the
marketability of the offering or the trading price of the Common Stock, the
Company shall include in such registration (i) first, the quantity of Investor
Registrable Securities requested to be included in such Demand Registration, pro
rata among the respective holders thereof on the basis of the number of Investor
Registrable Securities requested to be included in such registration by each
such holder, (ii) second, securities to be sold by the Company for its own
account, to the extent that in the opinion of such underwriters such securities
can be sold without adversely affecting the marketability of the offering or the
trading price of the Common Stock, (iii) third, other Registrable Securities
requested to be included in such registration, which in the opinion of such
underwriters can be sold without adversely affecting the marketability of the
offering or the trading price of the Common Stock, pro rata among the respective
holders thereof on the basis of the number of shares requested to be included in
such registration, and (iv) fourth, other securities requested to be included in
such registration, which in the opinion of such underwriters can be sold without

19



--------------------------------------------------------------------------------



 



adversely affecting the marketability of the offering or the trading price of
the Common Stock, pro rata among the respective holders thereof on the basis of
the number of shares requested to be included in such registration by each such
holder. Any Persons other than holders of Registrable Securities who participate
in Demand Registrations which are not at the Company’s or its Subsidiaries’
expense must pay their share of the Registration Expenses.
          (c) Restrictions on Demand Registrations. Notwithstanding anything to
the contrary in this Section 4.1:
               (i) The Company shall not be obligated (A) to effect more than
two (2) Demand Registrations in any period of fifteen (15) months, (B) any
Demand Registration within one hundred thirty-five (135) days after the
effective date of a previous Demand Registration or a previous registration in
which the holders of Registrable Securities were given piggyback rights pursuant
to Section 4.2 hereof (in which the number of Investor Registrable Securities
requested to be included in such Piggyback Registration were not reduced by more
than 50% pursuant to Section 4.2(b) or (c) hereof) or (C) to have more than one
(1) “shelf” Registration Statement pursuant to Rule 415 effective under the
Securities Act at any time (other than shelf registrations filed pursuant to
Rule 429 under the Securities Act).
               (ii) A Demand Registration will not be deemed to have been
effected for purposes of this Section 4.1 unless the Registration Statement
relating thereto (A) has become effective under the Securities Act, (B) has
remained effective for a period of at least sixty (60) days (or such shorter
period in which all Registrable Securities of the holders included in such
registration have actually been sold thereunder), and (C) at least seventy-five
percent (75%) of the Registrable Securities requested to be included in such
Demand Registration by the holders of the Investor Registrable Securities are so
included.
               (iii) If the majority of the At-Large Directors determines in
good faith that the filing or effectiveness of a Registration Statement in
connection with any requested Demand Registration (A) would be reasonably likely
to interfere with any pending or contemplated acquisition, divestiture,
financing, registered primary offering or other transaction involving the
Company or (B) would require disclosure of facts or circumstances and which the
Company would not otherwise be required to then disclose, which disclosure
would, in the good faith judgment of the Board, be disadvantageous to the
Company, or (C) would otherwise be materially detrimental to the Company, then
the Company may delay (or if necessary or advisable withdraw) the filing, or
delay the effectiveness, of such registration (or offers and sales of securities
registered under a shelf Demand Registration) for a period of up to one hundred
twenty (120) days so long as the basis for such delay continues (it being agreed
that the Company may not apply the provisions of this clause (iii) to delay
requested registrations for an aggregate period of more than one hundred eighty
(180) days in any twelve (12)-month period).
               (iv) In order to delay the filing of a Registration Statement
pursuant to Section 4.1(c)(iii), the Company shall promptly (but in any event
within ten (10) calendar days) upon determining to make such deferral, deliver
to each holder requesting such Demand Registration a certificate of an
authorized officer stating that the Company is delaying such filing pursuant to
Section 4.1(c)(iii) and an approximation of the anticipated delay. Within twenty
(20) calendar days after receiving such certificate, the holders of a majority
of the Investor

20



--------------------------------------------------------------------------------



 



Registrable Securities participating in such offering may withdraw their request
for a Demand Registration by giving written notice to the Company, and if
withdrawn, the request for Demand Registration shall be deemed not to have been
made for all purposes of this Agreement. In the event the Company delays or
suspends the sale of securities registered under a shelf Demand Registration
pursuant to Section 4.1(c)(iii), then the required period of effectiveness set
forth in Section 4.1(c)(ii)(B) shall be extended by the number of days of such
delay or suspension that occurred during the effectiveness of such Registration
Statement.
          (d) Demand Withdrawal. Any holder of Registrable Securities that has
requested its Registrable Securities be included in a Demand Registration
pursuant to Section 4.1(a) may withdraw all or any portion of its Registrable
Securities included in a Demand Registration from a Demand Registration at any
time prior to the effectiveness of the applicable Registration Statement. Upon
receipt of a notice to such effect from holders of Registrable Securities with
respect to all of the Registrable Securities included in such Demand
Registration, the Company shall cease all efforts to secure effectiveness of the
applicable Demand Registration Statement and such registration nonetheless shall
be deemed a Demand Registration for purposes of Section 4.1(c) unless the
withdrawal is made (i) following the occurrence of a Material Adverse Change or
(ii) after a delay of more than ninety (90) days in the effectiveness of the
registration statement from the date on which the Demand Registration was
requested.
          (e) Underwritings. In the case of any Demand Registration that is an
Underwritten Registration, the managing underwriters shall be selected by the
Company and shall be reasonably acceptable to the Investor. No holder of
Registrable Securities may participate or have any of such holder’s Registrable
Securities included in such Underwritten Registration unless such holder accepts
the terms of such underwriting as approved by the Company and enters into such
underwriting, custody, indemnity and other agreements, each in customary form
and containing such representations, warranties and other provisions as are
customarily made by selling stockholders in connection with similar Underwritten
Registrations, and completes and delivers such questionnaires and other
documents as reasonably requested by the managing underwriters of such
Underwritten Offering.
     Section 4.2 Piggyback Registrations.
          (a) Right to Piggyback. Following the expiration of the Lock-up
Period, whenever the Company proposes to register any of its securities (other
than pursuant to a Demand Registration or any registration effected pursuant to
Form S-4, S-8 or any successor forms and other than a registration relating
solely to the sale of securities to participants in a Company plan, a
registration relating to a reorganization of the Company or other transaction
under Rule 145 of the Securities Act, or a registration on any form that does
not include substantially the same information as would be required to be
included in a Registration Statement covering the sale of Registrable
Securities) and the registration form to be used may be used for the
registration of Registrable Securities (a “Piggyback Registration”), the Company
shall give prompt written notice (but in no event less than twenty (20) calendar
days prior to the proposed filing of such Registration Statement) to all holders
of Registrable Securities of its intention to effect such a registration,
setting forth (to the extent then known) the principal terms and conditions of
such issuance, including the anticipated proposed offering price (or range of
offering prices), the anticipated date of the filing of the Registration
Statement and

21



--------------------------------------------------------------------------------



 



the number and type of securities to be registered, and shall, subject to the
other provisions of this Section 4.2, include in such registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within ten (10) calendar days after the receipt
of the Company’s notice. No registration of Registrable Securities effected
under this Section 4.2 will relieve the Company of any of its obligations to
effect registrations of Investor Registrable Securities pursuant to Section 4.1
hereof. The election by any holder of Registrable Securities not to exercise its
rights to have any or all of its Registrable Securities registered pursuant to
this Section 4.2 shall not affect its rights as to future issuances.
          (b) Priority on Primary Registrations. If a Piggyback Registration is
an primary Underwritten Registration on behalf of the Company, and the managing
underwriters advise the Company in writing that they have determined in good
faith that the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
adversely affecting the marketability of the offering, the Company shall
include, subject to Section 4.2(d), in such registration (i) first, the
securities the Company proposes to sell, (ii) second, Registrable Securities
requested to be included in such registration, pro rata among the respective
holders thereof on the basis of the number of shares requested to be included in
such registration by each such holder and (iii) third, at the discretion of the
Company, other securities of the Company requested to be included in such
registration, pro rata among the respective holders thereof on the basis of the
number of shares requested to be included in such registration by each such
holder.
          (c) Priority on Secondary Registrations. If a Piggyback Registration
is an secondary Underwritten Registration on behalf of holders of the Company’s
securities who have the contractual right to initiate such a registration
(including pursuant to a Demand Registration), and the managing underwriters
advise the Company in writing that they have determined in good faith that the
number of securities requested to be included in such registration exceeds the
number which can be sold in such offering without adversely affecting the
marketability of the offering, the Company shall include, subject to the other
provisions of this Section 4.2, in such registration, (i) first, the securities
requested to be included therein by the holders initially requesting such
registration, pro rata among the respective holders thereof on the basis of the
number of shares requested to be included in such registration by each such
holder, and (ii) second, any Registrable Securities requested (including under
this Section 4.2) to be included therein, pro rata among the respective holders
thereof on the basis of the number of shares owned by each such holder.
          (d) Withdrawal. Any holder of Registrable Securities shall have the
right to withdraw all or part of its request for inclusion of its Registrable
Securities in a Piggyback Registration at any time prior to later of (1) the
filing of the applicable Registration Statement, or (2) five (5) Business Days
prior to the effectiveness of the applicable Registration Statement, in each
case by giving written notice to the Company of its request to withdraw. The
Company shall have the right to terminate or withdraw any registration initiated
by it under this Section 4.2 prior to the effectiveness of the applicable
Registration Statement whether or not any holder of Registrable Securities has
elected to include securities in such Registration Statement.
          (e) Certain Conditions. If any Piggyback Registration is an
Underwritten Registration, no holder of Registrable Securities may participate
or have any of such holder’s

22



--------------------------------------------------------------------------------



 



Registrable Securities included in such Underwritten Registration unless such
holder accepts the terms of such underwriting as approved by the Company and
enters into such underwriting, custody, indemnity and other agreements, each in
customary form and containing such representations, warranties and other
provisions as are customarily entered into by selling stockholders in connection
with similar Underwritten Registrations, and completes and delivers such
questionnaires and other documents as reasonably requested by the managing
underwriters of such Underwritten Offering. No holders of Registrable Securities
shall have any right to participate in or approve the selection of the
underwriters for an offering described in this Section 4.2.
     Section 4.3 Holdback Agreements.
          (a) Holders of Registrable Securities. Notwithstanding anything
contained herein to the contrary and to the extent not inconsistent with
applicable law, each holder of Registrable Securities shall not effect any
public sale or distribution (including sales pursuant to Rule 144 under the
Securities Act, but excluding, to the extent permitted by the underwriter
managing the registered public offering, sales effected to pay the exercise
price of a stock option pursuant to any broker-assisted exercise or “cashless”
exercise of such stock option) of Equity Securities, enter into a transaction
which would have the same effect, or enter into any swap, hedge or other
arrangement that transfers, in whole or in part, any economic consequences of
ownership of such securities, whether any such aforementioned transaction is to
be settled by delivery of such securities or other securities, in cash or
otherwise, or publicly disclose the intention to make any such offer, sale,
pledge or disposition, or to enter into any such transaction, swap, hedge or
other arrangement, in each case during the ten (10) days prior to and the ninety
(90) days after the effective time of any (x) underwritten Demand Registration
(except as part of such Underwritten Registration) or (y) underwritten Piggyback
Registration in which any of such holder’s Registrable Securities are included
(except as part of such Underwritten Registration) (a “Stand-off Period”),
except as otherwise agreed to by the underwriter managing the Underwritten
Registration. If (i) the Company issues an earnings release or other material
news or a material event relating to the Company and its Subsidiaries during the
last seventeen (17) days of the Stand-off Period or (ii) prior to the expiration
of the Stand-off Period, the Company announces that it will release earnings
results during the sixteen (16)-day period beginning upon the expiration of the
Stand-off Period, then to the extent necessary for a managing or co-managing
underwriter of a registered offering required hereunder to comply with NASD
Rule 2711(f)(4), the Stand-off Period shall be extended until eighteen (18) days
after the earnings release or the occurrence of the material news or event, as
the case may be.
          (b) The Company. The Company shall agree to such limitation on its
public sale or distribution of its Equity Securities as may be reasonably
requested by the managing underwriters in connection with any Underwritten
Registration; provided, that such limitations shall not continue beyond the one
hundred thirty-fifth (135th) day after the effective date of the Registration
Statement in question.
     Section 4.4 Registration Procedures.
          (a) Whenever the holders of Investor Registrable Securities have
requested that any Investor Registrable Securities be registered pursuant to
Section 4.1, the Company shall

23



--------------------------------------------------------------------------------



 



use its reasonable best efforts to effect the registration and the sale of such
Investor Registrable Securities in accordance with the intended method of
disposition thereof, and pursuant thereto the Company shall as promptly as
reasonably practicable (unless waived by the holders of a majority of Investor
Registrable Securities participating in such):
               (i) prepare the required Registration Statement including all
exhibits and financial statements required under the Securities Act to be filed
therewith, and before filing a Registration Statement, prospectus or any issuer
free writing prospectus, or any amendments or supplements thereto, (x) furnish
to the underwriters, if any, and to the selling holders, copies of all documents
prepared to be filed, and to consider in good faith and discuss with such
underwriters, selling holders and counsel, any comments thereon by such
underwriters, selling holders and counsel and (y) not file any Registration
Statement, prospectus or any amendments or supplements thereto to which the
holders of fifty percent (50%) of the Investor Registrable Securities or the
underwriters, if any, shall reasonably object (other any amendments or
supplements that, in the good faith judgment of the Company, are required to
correct any misstatement or omission of a material fact, or make any statement
in any such Registration Statement or prospectus not misleading, or are
otherwise required to comply with applicable law, rules or regulations);
               (ii) file with the SEC, a Registration Statement with respect to
such Registrable Securities and use its reasonable best efforts to cause such
Registration Statement to become effective and to remain effective until the
earlier of eighteen (18) months (in the case of a shelf Demand Registration
Statement) or sixty (60) days (in the case of any other Demand Registration
Statement) from the effective time of such Registration Statement or such
earlier time as the Registrable Securities covered by such Registration
Statement have been sold in accordance with the intended method of distribution
therefore; and
               (iii) prepare and file with the SEC such supplements and
amendments to such Registration Statement as may be required to keep such
Registration Statement effective for the period of time provided in
Section 4.4(a)(ii) above.
          (b) With respect to each Registration Statement that includes
Registrable Securities (unless waived by the holders of a majority of
Registrable Securities participating in such), the Company shall:
               (i) notify the selling holders and the managing underwriters, if
any, and (if requested) confirm such advice in writing, as soon as practicable
after notice thereof is received by the Company (a) when the Registration
Statement or any amendment thereto has been filed or becomes effective or the
prospectus or any amendment or supplement to the prospectus has been filed,
(b) of any written comments or requests by the SEC or any other federal, state
or regulatory authority for amendments or supplements to the Registration
Statement (or the related prospectus), (c) of the issuance by the SEC of any
stop order or cease trade order suspending the effectiveness of the Registration
Statement or any order preventing or suspending the use of any preliminary
prospectus or prospectus, or the initiation or threatening of any proceedings
for such purposes, (c) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Registrable Securities for
offering or sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, and (d) if, at

24



--------------------------------------------------------------------------------



 



any time, the representations and warranties of the Company in any applicable
underwriting agreement cease to be true and correct in all material respects;
               (ii) furnish to each selling holder and each managing
underwriter, without charge, one (1) copy of the Registration Statement and any
post-effective amendment or supplement thereto, including without limitation
financial statements and schedules, all documents incorporated therein by
reference and all exhibits (including without limitation those incorporated by
reference);
               (iii) deliver to each selling holder and each underwriter, if
any, without charge, as many copies of the applicable prospectus (including each
preliminary prospectus) and any amendment or supplement thereto, and such other
documents as such selling holder or underwriter may reasonably request in order
to facilitate the disposition of the Registrable Securities by such selling
holder or underwriter, it being understood that the Company consents (subject to
the provisions of Section 4.4(b)(v) below) to the use of such prospectus or any
amendment or supplement thereto by such selling holder and the underwriters, if
any, in connection with the offering and sale of the Registrable Securities
covered by such prospectus or any amendment or supplement thereto;
               (iv) use its reasonable best efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as the managing underwriter of any Underwritten Registration
reasonably requests; provided, that the Company shall not be required to
(i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subsection, (ii) subject itself to
taxation in any such jurisdiction or (iii) consent to general service of process
in any such jurisdiction;
               (v) promptly notify the selling holders and the managing
underwriters, if any, at any time during the period of effectiveness set forth
in Section 4.4(a) above, when the Company becomes aware of the happening of any
event as a result of which the prospectus included in such Registration
Statement (as then in effect) contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements therein when
such prospectus was delivered not misleading in light of the circumstances then
existing or, if for any other reason it shall be necessary during such time
period to amend or supplement the prospectus in order to comply with the
Securities Act, as promptly as practicable thereafter, prepare and file with the
SEC, a supplement or amendment to such prospectus, which will correct such
statement or omission or effect such compliance. Each holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in this Section 4.4(b)(v) such holder will forthwith discontinue
disposition of Registrable Securities pursuant to such Registration Statement
until such holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by this Section 4.4(b)(v) or until it is advised in
writing by the Company that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings which are incorporated
by reference in the prospectus and, if so directed by the Company, such holder
will deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in such holder’s possession, of the prospectus,
covering such Registrable Securities current at the time of receipt of such
notice;

25



--------------------------------------------------------------------------------



 



               (vi) use its reasonable best efforts to prevent, or obtain the
withdrawal of, any stop order or other order or notice preventing or suspending
the use of any preliminary or final prospectus or any issuer free writing
prospectus;
               (vii) promptly incorporate in a prospectus supplement or
post-effective amendment such information as the managing underwriter or
underwriters reasonably determines should be included therein relating to the
plan of distribution with respect to such Registrable Securities; and make all
required filings of such prospectus supplement or post-effective amendment as
soon as reasonably practicable after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment;
               (viii) cause all Registrable Securities covered by the
Registration Statement to be listed on each securities exchange or automated
quotation system on which similar securities issued by the Company are then
listed or quoted;
               (ix) provide a transfer agent and registrar and, if applicable, a
CUSIP number for all such Registrable Securities not later than the effective
date of the first Registration Statement relating to Registrable Securities or
securities of any class of the Company;
               (x) cooperate with the selling holders and the managing
underwriter or underwriters, if any, to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any restrictive legends; and enable such Registrable Securities to be in
such denominations and registered in such names as the managing underwriters may
request; and
               (xi) if the Registration Statement is an Underwritten
Registration, enter into an underwriting agreement with the underwriters in
customary form and containing such representations, warranties and other
provisions as are customarily made by issuers in connection with similar
Underwritten Registrations.
          (c) It shall be a condition precedent to the obligations of the
Company to take any action pursuant to Section 4.1 or 4.2 that each seller of
Registrable Securities as to which any registration is being effected shall
furnish to the Company such information regarding such seller, the Registrable
Securities held by such seller, and the intended method of disposition of such
securities as shall be required to timely effect the registration of such
seller’s Registrable Securities.
          (d) If, at any time at a shelf registration under Rule 415 under the
Securities Act and under which Investor Registrable Securities have been
registered is in effect, the Company shall furnish to the Investor a certificate
of an authorized officer stating that the continued use of such shelf
Registration Statement would require the Company to make an Adverse Disclosure,
then the Company may suspend the use by the Investor of such Registration
Statement for period of up to ninety (90) days (a “Shelf Suspension”); provided
however, that the Company shall not be permitted to exercise a Shelf Suspension
more than twice in any twelve (12)-month period for each Registration Statement.
In the case of a Shelf Suspension, the Investor agrees to suspend use of the
applicable prospectus. The Company shall promptly notify

26



--------------------------------------------------------------------------------



 



the Investor of the termination of any Shelf Suspension, and shall promptly
amend or supplement the prospectus, if necessary, so it does not contain any
untrue statement or omission and furnish to the Investor such numbers of copies
of the amended or supplemented prospectus as it may reasonably request. The
Company agrees, if necessary, to supplement or amend the Registration Statement,
if required by the Securities Act or the rules or regulations promulgated
thereunder. In the event the Company exercises a Shelf Suspension, then the
required period of effectiveness set forth in Section 4.1(c)(ii)(B) shall be
extended by the number of days of such Shelf Suspension that occurred during the
effectiveness of such Registration Statement. As used herein, “Adverse
Disclosure” means public disclosure of material non-public information that, in
the good faith judgment of the At-Large Directors, (i) would be required to be
made in any report or Registration Statement filed with the SEC by the Company
so that such report or Registration Statement would not be materially
misleading; (ii) would not be required to be made at such time but for the
filing, effectiveness or continued use of such report or Registration Statement,
and (iii) the Company has a bona fide business purpose for not disclosing
publicly.
          (e) No holder of Investor Registrable Securities shall have any right
to obtain or seek an injunction restraining or otherwise delaying any
registration as a result of any controversy that might arise with respect to the
interpretation or implementation of any provision of this Agreement.
     Section 4.5 Registration Expenses.
          (a) All expenses incident to the Company’s performance of or
compliance with this Agreement, including all registration and filing fees, fees
and expenses of compliance with securities or blue sky laws, printing expenses,
messenger and delivery expenses, fees and disbursements of custodians, and fees
and disbursements of counsel for the Company and all independent certified
public accountants, underwriters (excluding discounts and commissions and taxes
imposed with respect to Registrable Securities on the sale and transfer thereof)
and other Persons retained by the Company (all such expenses being herein called
“Registration Expenses”), shall be borne by the Company, and the Company shall
pay its internal expenses (including all salaries and expenses of its officers
and employees performing legal or accounting duties), the expense of any annual
audit or quarterly review, the expense of any liability insurance and the
expenses and fees for listing the securities to be registered on the Exchange.
          (b) All other Registration Expenses to the extent not expressly
reimbursed in this Section 4.5, shall be borne by all of the sellers of
securities included in such registration in proportion to the aggregate selling
price of the securities to be so registered (it being understood that all fees
and expenses (including with respect to any fees and expenses of counsel and
other advisors) of any holder of Registrable Securities shall be borne by such
holder).
     Section 4.6 Indemnification.
          (a) The Company agrees to indemnify and hold harmless, to the full
extent permitted by law, each holder of Registrable Securities, such holder’s
officers, directors, stockholders, members, partners, agents, advisors,
representatives and employees, and each Person who controls such holder (within
the meaning of the Securities Act) against all losses, claims, damages,
liabilities, judgments, costs (including reasonable and documented costs of

27



--------------------------------------------------------------------------------



 



investigation) and expenses (including reasonable attorney’s fees) arising out
of or based upon, any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, prospectus or preliminary prospectus
with respect to such Registrable Securities or any amendment thereof or
supplement thereto, or any document incorporated by reference therein or any
omission in any application or other document or communication executed by or on
behalf of the Company filed in any jurisdiction in order to qualify any
securities covered by such Registration Statement under the “blue sky” or
securities laws thereof, or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, provided, that the Company shall not be obligated to indemnify any
holder of Registrable Securities (or any officer, director or controlling Person
of such holder) to the extent that any such loss, claim, damage, liability,
judgment, cost or expense arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance on and
in conformity with written information furnished to the Company by such holder
expressly for use therein.
          (b) In connection with any Registration Statement in which a holder of
Registrable Securities is participating, each such holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
prospectus and, to the extent permitted by law, shall indemnify the Company, its
Directors and officers and each Person who controls the Company (within the
meaning of the Securities Act), any underwriter and each other holder of
Registrable Securities participating in the offering contemplated by such
Registration Statement against any losses, claims, damages, liabilities,
judgments, costs (including reasonable and documented costs of investigation)
and expenses (including reasonable attorney’s fees) arising out of or based upon
any untrue or alleged untrue statement of material fact contained in the
Registration Statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, to the extent (but only to the extent) that such untrue
statement or omission is made in reliance on and in conformity with any written
information furnished to the Company by such holder or its agents expressly for
use therein; provided that such obligation to indemnify shall be individual, not
joint and several, for each holder and shall be limited to the net amount of
proceeds received by such holder from the sale of Registrable Securities
pursuant to such Registration Statement. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
holder or any indemnified party and shall survive the transfer of such
Registrable Securities by such holder.
          (c) Any Person entitled to indemnification hereunder shall (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification or the commencement of any action or proceeding
for which the indemnified party intends to claim indemnification or contribution
pursuant to this Agreement and (ii) permit such indemnifying party to
participate in such claim, action or proceeding and, to the extent it may wish
to assume the defense at its own expense of such claim with counsel reasonably
satisfactory to the indemnified party, permit such indemnifying party to assume
such defense; provided, that any Person entitled to indemnification hereunder
shall have the right to select and employ separate counsel and to participate in
the defense of such claim, which fees and expenses of such separate counsel
shall be at the expense of the indemnified party unless (A) the indemnifying
party has agreed in writing to pay such fees or expenses, (B) the indemnifying

28



--------------------------------------------------------------------------------



 



party shall have elected not to, or shall have failed to assume the defense of
such claim within a reasonable time after receipt of notice of such claim from
the indemnified party and employ counsel reasonably satisfactory to such
indemnified party, (C) there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, or (D) the indemnified shall have been advised by
counsel that a conflict of interest may exist between such Person and the
indemnifying party with respect to such claims (in which case, if the
indemnified party notifies the indemnifying party in writing that such
indemnified party elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such Person). In no event shall an
indemnifying party be responsible, in any one action or separate but similar
actions arising out of the same general allegations, for the fees and expenses
of more than one separate counsel (plus one local counsel, if reasonably
required) for all indemnified parties. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action, suit, proceeding or investigation shall not relieve such indemnifying
party of any liability to the indemnified party under this Section 4.6 except to
the extent that the indemnifying party is actually prejudiced thereby. The
omission of an indemnified party to deliver written notice to the indemnifying
party will not relieve such indemnifying party of any liability that it may have
to any indemnified party otherwise than under this Section 4.6.
          (d) If the indemnification provided for in this Section 4.6 from the
indemnifying party is applicable by its terms but is unavailable to a party that
would have been entitled to indemnification pursuant to the provisions of this
Section 4.6 or insufficient in respect of any losses, claims, damages,
liabilities, judgments, costs (including reasonable and documented costs of
investigation) and expenses (including reasonable attorney’s fees) referred to
herein, then the indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities, judgments, costs
(including reasonable and documented costs of investigation) and expenses
(including reasonable attorney’s fees) in such proportion as is appropriate to
reflect the relative fault of the indemnifying party and indemnified parties in
connection with the actions which resulted in such losses, claims, damages,
liabilities, judgments, costs (including reasonable and documented costs of
investigation) and expenses (including reasonable attorney’s fees), as well as
other relevant equitable considerations. The relative fault of such indemnifying
party and indemnified parties shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been made by, or relates to information supplied by, such indemnifying
party or indemnified parties, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such action. The
amount paid or payable by a party as a result of losses, claims, damages,
liabilities, judgments, costs (including reasonable and documented costs of
investigation) and expenses (including reasonable attorney’s fees) referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with any investigation or proceeding. The
parties hereto agree that it would not be just or equitable if contribution
pursuant to this Section 4.6(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in this Section 4.6(d). No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to

29



--------------------------------------------------------------------------------



 



contribution from any Person who was not guilty of such fraudulent
misrepresentation. Notwithstanding the provisions of this Section 4.6(d), in
connection with any Registration Statement filed by the Company, a selling
holder of Registrable Securities shall not be required to contribute any amount
in excess of the net amount of proceeds received by such holder from the sale of
Registrable Securities giving rise to such contribution obligation.
          (e) No indemnifying party shall, without the prior written consent of
each indemnified party, effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or threatened action or
claim in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified party is an actual or potential party
to such action or claim) unless such settlement, compromise, or judgment
(A) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim without any payment or
consideration provided or obligation incurred by any indemnified party and
(B) does not include a statement as to or an admission of fault, culpability, or
a failure to act, by or on behalf of any indemnified party. No indemnification
shall be available under this Agreement in respect of any settlement of any
action or claim effected by any indemnified party without the prior written
consent of the indemnifying party, which shall not be unreasonably withheld or
delayed.
          (f) The indemnification and contribution by any such party provided
for under this Agreement shall be in addition to any other rights to
indemnification or contribution which any indemnified party may have pursuant to
law or contract and will remain in full force and effect regardless of any
investigation made or omitted by or on behalf of the indemnified party or any
officer, director, or controlling Person of such indemnified party and will
survive the transfer of securities.
     Section 4.7 Relation to Article 2. Nothing contained in this Article 4
shall be deemed to affect any provision of Article 2 of this Agreement, and any
sales made in Demand Registrations or Piggyback Registrations contemplated by
this Article 4 may be made only in full compliance with all of the restrictions
and limitations set forth in Article 2.
ARTICLE 5
MISCELLANEOUS
     Section 5.1 Termination. This Agreement shall terminate, except for
(a) this Article 5 and Section 4.6 (which shall survive such termination),
(b) Section 1.5 (which shall survive until the second anniversary of the date on
which this Agreement otherwise terminates as provided below), (c) Section 3.2
(which shall survive until the first anniversary of the date on which this
Agreement otherwise terminates as provided below), and (d) Section 2.1 (which
shall survive until the earlier of (A) the second anniversary of the date on
which Investor and its Affiliates no longer hold shares of Common Stock
representing in the aggregate eleven percent (11%) or more of the total
outstanding shares of Common Stock or (B) such time as Investor and its
Affiliates no longer hold shares of Common Stock representing, in the aggregate,
five percent (5%) or more of the total outstanding shares of Common Stock), as
follows: (i) at such time as Investor and its Affiliates no longer hold shares
of Common Stock representing in the aggregate

30



--------------------------------------------------------------------------------



 



eleven percent (11%) or more of the total outstanding shares of Common Stock,
and (ii) upon the written consent of the parties hereto in such number and
manner required for amendments hereto as provided in Section 5.7. No termination
under this Agreement will relieve any Person of liability for breach prior to
such termination.
     Section 5.2 Expenses. Except as otherwise provided herein (and except as
provided in the Share Exchange Agreement), all expenses incurred in connection
with this Agreement and the transactions contemplated hereby, including any fees
and disbursements of counsel, independent accountants and other advisors, shall
be paid by the party incurring such expenses.
     Section 5.3 Successors and Assigns; Assignment. Except as otherwise
expressly provided herein, the provisions hereof shall inure to the benefit of,
and be binding upon, the successors, permitted assigns, heirs, executors and
administrators of the parties hereto. Except as provided in Section 2.1, this
Agreement may not be assigned by the Investor or a Permitted Transferee without
the prior written consent of the Company. In the event of any such assignment as
a result of which more than one (1) Person shall be an Investor hereunder, all
references to “the Investor” shall be deemed to refer to all such Investors.
     Section 5.4 No Third Party Beneficiaries. This Agreement is not intended,
and shall not be deemed, to confer any rights or remedies upon any Person other
than the parties hereto or otherwise create any third-party beneficiary hereto.
     Section 5.5 Entire Agreement. This Agreement and the other agreements or
documents referred to herein, constitutes the full and entire understanding and
agreement among the parties with respect to the subject matter hereof and
supersede any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related to the subject matter hereof
in any way.
     Section 5.6 Severability. If any provision of this Agreement, or the
application thereof, shall for any reason and to any extent be invalid or
unenforceable, then the remainder of this Agreement and the application of such
provision to other persons or circumstances shall be interpreted so as
reasonably to effect the intent of the parties hereto.
     Section 5.7 Amendment and Waiver. Any term or provision of this Agreement
may be amended, and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively), only by a writing signed by the Company and the Investor (or, to
the extent additional Persons have joined this Agreement as Investors, by the
Investors holding a majority of the Common Shares owned by all such Investors).
The waiver by a party of any breach hereof or default in the performance hereof
shall not be deemed to constitute a waiver of any other default or any
succeeding breach or default. The failure of any party to enforce any of the
provisions hereof shall not be construed to be a waiver of the right of such
party thereafter to enforce such provisions.
     Section 5.8 Notices. Except as otherwise provided herein, all notices
required or permitted hereunder shall be in writing and shall be deemed
effectively given and received: (a) upon personal hand delivery to the party to
be notified; (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next Business Day; or (c)

31



--------------------------------------------------------------------------------



 



one (1) Business Day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent, with respect to the Company, the Investor and any
Permitted Transferee, to their respective addresses specified in the Share
Exchange Agreement (or at such other address as any such party may specify by
like notice). The Investor will promptly provide the Company with written notice
if at any time an Investor or other Permitted Transferee no longer satisfies the
criteria of a Permitted Transferee.
     Section 5.9 Interpretation. The words “hereof”, “herein” and “hereunder”
and words of like import used in this Agreement shall refer to this Agreement as
a whole and not to any particular provision of this Agreement. When reference is
made in this Agreement to an Article or a Section, such reference shall be to an
Article or Section of this Agreement, unless otherwise indicated. The table of
contents, table of defined terms and headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural, and vice versa. All
references to agreements shall mean such agreement as may be amended or
otherwise modified from time to time. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.”
     Section 5.10 Governing law.
          (a) This Agreement shall be governed in all respects by the laws of
the State of Delaware. Any disagreement, issue, dispute, claim, demand or
controversy arising out of or relating to this Agreement (each, a “Dispute”)
shall be brought in the Chancery Court of Delaware, so long as such court shall
have subject matter jurisdiction over such Dispute, or if it does not have
subject matter jurisdiction over such Dispute, the United States District Court
or other state court in Delaware having jurisdiction of the Dispute. Each of the
parties hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such Dispute and irrevocably
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such Dispute in any such court
and that any such Dispute which is brought in any such court has been brought in
an inconvenient forum. Process in any such Dispute may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 5.8 shall be deemed effective service of
process on such party.
          (b) TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF

32



--------------------------------------------------------------------------------



 



LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.10(b).
     Section 5.11 Specific Performance; No Special Damages.
          (a) The parties hereto agree that the obligations imposed on them in
this Agreement are special, unique and of an extraordinary character, and that,
in the event of breach by any party, damages would not be an adequate remedy and
each of the other parties shall be entitled to specific performance and
injunctive and other equitable relief in addition to any other remedy to which
it may be entitled, at law or in equity; and the parties hereto further agree to
waive any requirement for the securing or posting of any bond in connection with
the obtaining of any such injunctive or other equitable relief.
          (b) Each party agrees that there shall be no special, exemplary,
punitive or multiple damages connected with or resulting from any breach of this
Agreement, or actions undertaken in connection with or related hereto, including
any such damages which are based upon breach of contract, tort, breach of
warranty, strict liability, statute, operation of law or any other theory of
recovery, except to the extent such damages are actually incurred by a party
hereunder to a third party, and hereby waives any rights to claim such damages.
For purposes of clarity, the foregoing does not exclude consequential, indirect
or incidental damages. Notwithstanding anything to the contrary in the
foregoing, no damages (including lost profits) based on potential appreciation
of the value of the Common Stock or of hypothetical investment returns or of
potential alternative investments shall be taken into account in determining the
amount of damages.
     Section 5.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
[Remainder of Page Intentionally Left Blank.]

33



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Stockholder
Agreement as of the date first set forth above.

            TRIDENT MICROSYSTMES, INC.
      By:           Name:           Title:           NXP B.V.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT A

Defined Terms
     “ADTV” means, as of any trading day, the average daily reported trading
volume for the Common Stock on all national securities exchanges for the twelve
full calendar weeks immediately preceding such trading day.
     “Activist Investor” means, as of any date of determination, a Person that
has, within the five year period immediately receding such date of
determination, (i) made or been a “participant” in any “solicitation” of
“proxies” (as such terms are used in Regulations 14A or 14C under the Exchange
Act) for an issuer’s equity securities in connection with a proposed Change of
Control or a proposal for the election or replacement of directors not approved
(at the time of the first such proposal) by the board of directors of such
issuer, or (ii) commenced a “tender offer” (as such term is used in
Regulation 14D under the Exchange Act) to acquire the equity securities of an
issuer that was not approved (at the time of commencement) by the board of
directors of such issuer in a Schedule 14D-9 filed under such Regulation 14D, or
(iii) publicly indicated an intention or expectation to do any of the foregoing.
     “Affiliate” means, with respect to any Person, means any other Person that
directly, or indirectly through one (1) or more intermediaries, controls, or is
controlled by or under common control with such Person. For purposes of this
definition, “control” (including the terms “controlling,” “controlled” and
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise; provided, that possession of ten percent (10%) of the voting
securities of any Person shall be deemed to constitute “control” for purposes of
this Agreement.
     “Beneficially Own” and “Beneficial Ownership” and similar terms have the
meaning set forth in Rule 13d-3 under the Securities and Exchange Act of 1934,
as amended.
     “Board” means the Board of Directors of the Company.
     “Business Day” means any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in New York, New
York.
     “Bylaws” means the Bylaws of the Company, as in effect on the Agreement
Date and as the same may be amended, supplemented or otherwise modified from
time to time in accordance with the terms thereof and the terms of the
Certificate of Incorporation.
     “Capital Stock” means any and all shares of capital stock of the Company,
including without limitation, any and all shares of Common Stock and Preferred
Stock.
     “Certificate of Designation” means the Certificate of Designation with
respect to the Company’s Series B Preferred Stock, par value $0.001 per share,
as the same may be amended, supplemented or otherwise modified from time to time
in accordance with the terms thereof and hereof.

A-1



--------------------------------------------------------------------------------



 



     “Certificate of Incorporation” means the Second Amended and Restated
Certificate of Incorporation (including the Certificate of Designation) of the
Company, as in effect on the Agreement Date and as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof and the terms of this Agreement.
     “Change of Control” means any of: (a) the purchase or other acquisition by
any Person or group of Persons, directly or indirectly, in one transaction or a
series of related transactions, of Common Stock that, immediately following
consummation of the transaction(s), when combined with any other Common Stock
Beneficially Owned by such Person or group, represent more than fifty percent
(50%) of the Diluted Common Shares Outstanding; (b) the consummation of any
tender offer or exchange offer by any Person or group that results in such
Person or group Beneficially Owning, when combined with any other Common Stock
Beneficially Owned by such Person or group, more than fifty percent (50%) of the
Diluted Common Shares Outstanding immediately following the consummation of such
tender or exchange offer; (c) the consummation of a merger, consolidation,
amalgamation, joint venture, business combination or other similar transaction
involving the Company pursuant to which the stockholders of the Company
immediately preceding such transaction hold less than fifty percent (50%) of the
voting equity interests in the surviving or resulting entity of such
transaction; or (d) the purchase or other acquisition of a substantial portion
of the assets of the Company by any Person or group of Persons.
     “Committee Qualification Requirements” shall mean that the Series B
Director shall, in the good faith judgment of the Board, meet at all times
during the Series B Director’s service on a particular committee: (i) all
independence requirements applicable to companies listed for quotation on any
Exchange on which the Common Stock is listed for members of the particular
committee pursuant to Exchange listing requirements and applicable law, (ii) in
the case of the Compensation Committee, be a “non-employee director” (within the
meaning of Rule 16b-3) and an “outside director” (within the meaning of Section
162(m) of the Internal Revenue Code of 1986, as amended, and the regulations
thereunder), and (iii) in the case of the Audit Committee, satisfy the
requirements of NASDAQ Marketplace Rule 5605(c) and any other requirements of
any Exchange on which the Common Stock is listed for serving on the Audit
Committee.
     “Company Competitor” means any Person listed on Exhibit B hereto, together
with any Subsidiaries or controlled Affiliates of such Person. The Company shall
be entitled to amend Exhibit B annually by adding or substituting Persons
reasonably believed by the Company to be significant competitors of the Company
and deleting Persons no longer reasonably believed to be significant competitors
of the Company. The Company will consult in good faith with Investor regarding
any proposed amendment of Exhibit B, but any such amendment shall be in the
Company’s sole discretion and Investor shall have no right to approve or object
to any such amendment.
     “Common Stock” means the Common Stock, par value $0.001 per share, of the
Company and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.

A-2



--------------------------------------------------------------------------------



 



     “Confidentiality Agreement” means the confidentiality agreement, dated as
of January 14, 2009 between the Company and the Investor.
     “Convertible Securities” means any outstanding securities which are
convertible into, exchangeable for or otherwise exercisable to acquire Voting
Stock of the Company, including convertible securities, warrants, rights or
options to purchase Voting Stock.
     “Diluted Common Shares Outstanding” means the sum of (i) the number of
outstanding shares of Common Stock plus (ii) the number of shares of Common
Stock issuable upon the conversion, exercise, exchange or issuance of any other
Equity Securities of the Company.
     “Director” means any member of the Board.
     “Economic Rights” means, with respect to a security, (i) the right to any
pecuniary interest in the security, including, without limitation, the right to
receive dividends and distributions, proceeds upon liquidation and receive the
proceeds of disposition or conversion (if applicable) of the security, (ii) or
the right or ability to realize any profit or loss based on changes in the
trading price of the security, whether by means of any hedging, swap, option,
short sale, borrowing, lending, put, call or other derivative transaction or
agreement.
     “Eligible Transferee” means any Person other than an Ineligible Transferee.
     “Equity Securities” means (a) any Capital Stock of the Company (including,
without limitation, Common Stock), (b) any warrants, options, or other rights to
subscribe for or to acquire, directly or indirectly, Capital Stock of the
Company, whether or not then exercisable or convertible, (c) any stock, notes,
or other securities which are convertible into or exchangeable for, directly or
indirectly, Capital Stock of the Company, whether or not then convertible or
exchangeable, (d) any Capital Stock of the Company issued or issuable upon the
exercise, conversion, or exchange of any of the securities referred to in
clauses (a) through (c) above, and (e) any securities issued or issuable
directly or indirectly with respect to the securities referred to in clauses
(a) through (d) above by way of stock dividend or stock split or in connection
with a combination of shares, recapitalization, reclassification, merger,
consolidation, or other reorganization.
     “Exchange” means the stock exchange on which the Company’s securities are
then traded, as the case may be. For the avoidance of doubt, The NASDAQ Stock
Market, or any successor thereto, shall constitute an Exchange for purposes of
this Agreement.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
     “First Tier Affiliate” means any of (i) any Subsidiary of the Investor and
(ii) the Persons listed in Exhibit C hereto.
     “Governmental Authority” means any: (A) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (B) national, federal, state, local, municipal, foreign or other
government; (C) governmental authority of any nature

A-3



--------------------------------------------------------------------------------



 



(including any governmental division, department, agency, commission,
instrumentality, official, ministry, fund, foundation, center, organization,
unit, body or Entity and any court or other tribunal); or (D) entity to whom a
Governmental Authority has assigned or delegated any authority or oversight
responsibilities.
     “Independent Director” means a Director who is independent of the Company
under applicable law and the rules of the Exchange.
     “Ineligible Transferee” means a Strategic Investor or an Activist Investor.
     “Investor Maximum Ownership Percentage” shall initially mean sixty percent
(60%). Thereafter, upon the disposition by the Investor or its Affiliates of any
Common Stock or other Equity Securities to any Person other than a Permitted
Transferee, the Investor Maximum Ownership Percentage shall be reduced to an
amount (expressed as a percentage) equal to the lesser of (a) the Investor
Maximum Ownership Percentage immediately prior to such disposition, and (b) a
fraction, of which the numerator is the number of shares of Voting Stock
Beneficially Owned by the Investor and its Affiliates immediately following such
disposition and the denominator of which is the total number of shares of Voting
Stock outstanding immediately following such disposition. The Investor Maximum
Ownership Percentage shall not be adjusted other than following dispositions of
Equity Securities by the Investor or its Affiliates to Persons other than the
Investor and its Permitted Transferees; provided, that if (i) pursuant to
Section 3.1 Investor is offered the opportunity to purchase Equity Securities in
any Offering and does not elect to purchase its full Pro Rata Share in such
Offering, and (ii) within one year after the Closing of such Offering Investor
has not purchased (in the manner provided in Section 3.2(b)) additional shares
of Common Stock equal to the difference between Investor’s Pro Rata Share of
such Offering and the number of shares of Common Stock actually purchased by
Investor under Section 3.1 in connection with such Offering, then the Investor
Maximum Ownership Percentage shall be reduced as if (x) Investor had purchased
its full Pro Rata Share in such Offering and (y) Investor had thereafter sold a
number of shares of Common Stock equal to the amount (if any) by which such Pro
Rata Share exceeds the sum of (A) the number of share of Common Stock actually
purchased by Investor under Section 3.1 in connection with such Offering and
(B) the number of shares of Common Stock actually purchased by Investor in the
manner provided in Section 3.2(b) during the one-year period immediately
following the closing of such Offering. Once reduced, the Investor Maximum
Ownership Percentage shall never be increased following any subsequent
disposition or acquisition of Common Stock or other event or transaction. The
Investor Maximum Ownership Percentage shall never exceed sixty percent (60%).
     “Investor Registrable Securities” means (i) the Common Shares and any
Common Stock acquired pursuant to Section 3.1 hereof, (ii) all shares of Common
Stock transferred to any Person in accordance with clause (3) of Section 2.1(b),
or (iii) any shares of Common Stock issued or issuable with respect to any other
Equity Securities acquired pursuant to Section 3.1 upon conversion or exercise
of any security directly or indirectly convertible into or exchangeable or
exercisable for shares of Common Stock or (iv) any Common Stock issued with
respect to any of the foregoing by way of a stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization. As to any particular Investor Registrable Securities,
such securities shall cease to be Investor Registrable Securities when (a) a
Registration Statement with respect to the sale of such securities has

A-4



--------------------------------------------------------------------------------



 



become effective under the Securities Act and such securities have been disposed
of in accordance with the plan of distribution set forth in such Registration
Statement, (b) they have been sold to the public through a broker, dealer, or
market maker in compliance with Rule 144 under the Securities Act, (c) they have
been repurchased by the Company or any Subsidiary thereof, (d) they have been
transferred as provided in Section 2.1(b)(ii) hereof (provided, that shares so
transferred shall nonetheless be entitled to piggyback registration rights as
provided in Section 4.2 and shall be considered Investor Registrable Securities
solely for purposes of participation in such a Piggyback Registration), (e) they
have been transferred as contemplated by clause (1) of Section 2.1(b) hereof or
by Section 2.1(c)(v) hereof, (f) in the case of a holder which is a limited
partnership or limited liability company, unless such holder otherwise elects,
when they have been distributed to the partners or members of such holder,
(g) they have been otherwise transferred, new certificates for them not bearing
a legend restricting further transfer shall have been delivered by the Company
and subsequent public distribution of them shall not require registration under
the Securities Act, or (h) all of such securities held by an Investor may be
sold without volume or manner of sale restrictions pursuant to Rule 144 under
the Securities Act; provided, that nothing in this sentence shall be deemed to
permit any Transfer of any Common Stock or other Equity Security other than in
full compliance with Section 2.1 hereof. For purposes of this Agreement, a
Person shall be deemed to be a holder of Investor Registrable Securities, and
the Investor Registrable Securities shall be deemed to be in existence, whenever
such Person has the right to acquire directly or indirectly such Investor
Registrable Securities (upon conversion or exercise in connection with a
transfer of securities or otherwise, but disregarding any restrictions or
limitations upon the exercise of such right), whether or not such acquisition
has actually been effected, and such Person shall be entitled to exercise the
rights of a holder of Investor Registrable Securities hereunder.
     “Liquidation Proceeding” means any liquidation, dissolution or winding up
of the Company or any of its Subsidiaries or the commencement of proceedings to
adjudicate the Company or any of its Subsidiaries as bankrupt, or consenting to
the filing of a bankruptcy proceeding against any of them, or filing a petition
or answer or consent seeking reorganization of any of them under any bankruptcy
or insolvency law, or consenting to the filing of any such petition, or
consenting to the appointment of a receiver or liquidator or trustee or assignee
in bankruptcy or insolvency, or making an assignment for the benefit of
creditors, or admitting inability to pay debts generally as they become due.
     “Material Adverse Change” means (i) any general suspension of trading in,
or limitation on prices for, securities on any national securities exchange or
in the over-the-counter market in the United States; (ii) the declaration of a
banking moratorium or any suspension of payments in respect of banks in the
United States; (iii) a material outbreak or escalation of armed hostilities or
other international or national calamity involving the United States or the
declaration by the United States of a national emergency or war; and (iv) any
event, change, circumstance or effect that is or is reasonably likely to be
materially adverse to the business, properties, assets, liabilities, financial
condition, operations or results of operations of the Company and its
subsidiaries taken as a whole.
     “Offering” means (i) a firm commitment underwritten public offering of
shares of Common Stock by the Company, or (ii) any offering or sale of Common
Stock or of Equity Securities convertible into, or exchangeable or exercisable
for, Common Stock by the Company

A-5



--------------------------------------------------------------------------------



 



conducted primarily for financing purposes (and expressly excluding offers or
sales of Common Stock or other Equity Securities offered or issued (A) to
directors, officers or employees of the Company or its Subsidiaries (excluding
the Investor or any of its Affiliates) pursuant to incentive compensation plans
or similar arrangements approved by the Board, or (B) in connection with any
stock split, stock consolidation or stock dividend or any recapitalization in
which all of the Company’s stockholders are treated in the same manner and which
does not affect the percentage of the outstanding shares owned by the Investor,
or (C) in any merger, consolidation or business combination approved by the
Board, or (D) as consideration for the purchase of any assets or securities of
any other Person, in a transaction approved by the Board).
     “Other Registrable Securities” means the Common Stock issued or issuable
upon the exercise, conversion or exchange of all Equity Securities subject to
any contractual or other right of registration with the Company, excepting such
Equity Securities as are unvested, subject to repurchase by the Company or
otherwise not then exercisable, convertible or exchangeable into Common Stock.
     “Own” and “Ownership” shall mean, with respect to any Person and any
Series B Shares, that such Person is the record owner of such Series B Shares.
     “PE Investor” shall mean any entity that is commonly referred to as a
“private equity fund” or a “venture capital firm”. This definition is intended
to apply to any entity that (i) qualifies under an exclusion from the definition
of “investment company” under Section 3(c)(1) or 3(c)(7) of the Investment
Company Act of 1940, (ii) is intended to be of limited duration and (iii) is
primarily in the business of using capital to purchase assets, businesses or
securities with the intention of profiting (or enabling its general or limited
partners, members or shareholders to profit) from the resale of such assets,
businesses or securities or, in the case of non-controlling investments, from
distributions from entities in which such non-controlling investments are made).
     “Permitted Transferee” means the Company or any of its Subsidiaries or any
First Tier Affiliate of the Investor that is not a Company Competitor. In the
event that any First Tier Affiliate of the Investor, subsequent to a Transfer
hereunder, ceases to be a Permitted Transferee (any such cessation, a
“Disqualifying Event”), such Disqualifying Event shall be considered a Transfer
and shall be subject to the terms hereof with respect thereto, including
Section 2.1. If such Transfer fails to comply with the provisions of
Section 2.1, such Person that shall have ceased to be a First Tier Affiliate as
a result of such Disqualifying Event shall cease to be considered an Investor or
Permitted Transferee for any purpose hereunder, but for all purposes of
Sections 1.3, 1.5, 2.1 and 3.2, such Person shall continue to be bound by the
provisions of this Agreement as an Investor.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
     “Preferred Stock” means the shares of preferred stock, par value $0.001 per
share, of the Company and any securities issued in respect thereof, or in
substitution therefor, in connection with any stock split, dividend or
combination, or any reclassification, recapitalization, merger, consolidation,
exchange or other similar reorganization.

A-6



--------------------------------------------------------------------------------



 



     “Pro Rata Share” means, for any Investor, such number of Equity Securities
(of the same type as the Equity Securities being sold in the Offering) as shall
equal the product obtained by multiplying (i) the quotient obtained by dividing
(A) the number of shares of Common Stock (on an as converted basis) Beneficially
Owned by such Investor, by (B) the number of Diluted Common Shares Outstanding
as of the most recent practicable date prior to the Offering, by (ii) the
aggregate number of such Equity Securities being sold in the Offering.
     “Public Offering” means a public offering of shares of Common Stock
pursuant to an effective registration statement (other than a registration
statement on Form S-8 or Form S-4, or their successors, or any other form for a
similar limited purpose) under the Securities Act that meets the requirements of
Section 2.1(c)(iii).
     “Registrable Securities” means the Investor Registrable Securities and
Other Registrable Securities.
     “Registration Statement” shall mean any registration statement filed by the
Company with the SEC for a Public Offering under the Securities Act (other than
a registration statement on Form S-8 or Form S-4, or their successors, or any
other form for a similar limited purpose) and all amendments and supplements to
any such Registration Statement, including pre- and post-effective amendments,
in each case including the prospectus contained therein, all exhibits thereto
and all material incorporated by reference (or deemed to be incorporated by
reference) therein.
     “Right to Maintain Period” means the period beginning on the Agreement Date
and ending upon the earliest to occur of (i) the first date on which the
Investor (or one of its Affiliates) ceases to own the Series B Share, (ii) the
first date on which the Investor and its Affiliates collectively own less than
eleven percent (11%) of the outstanding Voting Stock, and (iii) a Change of
Control.
     “Rights Agreement” means the Amended and Restated Rights Agreement between
the Company and Mellon Investor Services, LLC, as Rights Agent dated as of
July 23, 2008, as amended from time to time.
     “SEC” means the U.S. Securities and Exchange Commission or any other
federal agency then administering the Securities Act or the Exchange Act and
other federal securities laws.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     “Standstill Limit” shall mean, at any time and with respect to any
contemplated acquisition of Equity Securities by the Investor or any of its
Affiliates, a number of shares of Common Stock equal to the product of (x) the
Investor Maximum Ownership Percentage at such time and (y) the number of
outstanding shares of Common Stock.
     “Strategic Investor” means, with respect to the Company, a Person that
(whether directly or through one or more Subsidiaries) (a) conducts business in
the same industry as that in which the Company conducts business (or in an
industry functionally related to the industry in which the Company conducts
business), or (b) develops, manufactures, licenses or sells products,

A-7



--------------------------------------------------------------------------------



 



services or technology that are of relevance to, or are reasonably likely in the
future to be of relevance with respect to, a strategic transaction involving the
purchase of equity securities of the Company, in each case whether or not such
purchases or equity securities are registered under the Securities Act; provided
that the term “Strategic Investor” shall not include any PE Investor.
     “Subsidiary” means, with respect to any Person, each and all corporations,
partnerships, limited liability companies, limited liability partnerships, joint
ventures or other entities (A) of which such Person owns (directly or
indirectly, beneficially or of record) at least a fifty percent (50%) equity,
beneficial or financial interest; (B) of which such Person owns (directly or
indirectly, beneficially or of record) an amount of voting securities of other
interests sufficient to enable such Person to elect at least a majority of the
members of such entity’s board of directors or other governing body; or (C) that
is otherwise, directly or indirectly, controlled by such Person.
     “Superior Proposal” means a bona fide written proposal with respect to a
Change of Control transaction by a third party that is determined by Board, in
its good faith judgment, after consultation with a financial advisor of
nationally recognized reputation, and after taking into account the likelihood
and anticipated timing of consummation and all legal, financial and regulatory
aspects of the offer and the Person making the offer, to be more favorable from
a financial point of view to the Company’s stockholders than a transaction
proposed by the Investor under Section 3.2(d).
     “13D Group” means any group of Persons formed for the purpose of acquiring,
holding, voting or disposing of Equity Securities which would be required under
Section 13(d) of the Exchange Act, and the rules and regulations promulgated
thereunder, to file a statement on Schedule 13D (a “Schedule 13D”) pursuant to
Rule 13d-1(a) of the rules and regulations promulgated under the Exchange Act or
a Schedule 13G of the rules and regulations promulgated under the Exchange Act
pursuant to Rule 13d-1(c) of the rules and regulations promulgated under the
Exchange Act with the SEC as a “person” within the meaning of Section 13(d)(3)
of the Exchange Act if such group Beneficially Owns Equity Securities
representing more than five percent (5%) of any class of Equity Securities then
outstanding.
     “Transfer” means, directly or indirectly, to sell, transfer, assign,
pledge, encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any Common Stock or
Series B Shares Beneficially Owned by a Person or any interest (including any
Economic Rights or Voting Rights) in any Common Stock or Series B Shares
Beneficially Owned by a Person, and any transaction which would have the same
effect, or any swap, hedge or other arrangement that transfers, in whole or in
part, any economic consequences of ownership of any Common Stock, whether any
such aforementioned transaction is to be settled by delivery of Common Stock or
other securities, in cash or otherwise,. “Transferred” shall have the
correlative meaning.
     “Transferee” means any Person to whom any Investor or any Permitted
Transferee or any Transferee thereof Transfers Equity Securities of the Company
in accordance with the terms hereof.

A-8



--------------------------------------------------------------------------------



 



     “Underwritten Registration” or “Underwritten Offering” shall mean a sale of
securities of the Company to an underwriter for reoffering to the public
pursuant to an effective Registration Statement.
     “U.S. GAAP” means United States generally accepted accounting principles.
     “U.S. GAAS” means United States generally accepted auditing standards.
     “Voting Rights” means any rights to vote, or cause or direct any other
Person to vote, any shares of Common Stock, whether conditional or
unconditional, and whether limited to specified matters or generally.
     “Voting Stock” means any Equity Securities of the Company or its successor
having the power to vote in the election of At-Large Directors or members of the
board of directors of the Company’s successor (including voting in accordance
with Section 1.3 hereof), including, without limitation, all shares of Common
Stock.

A-9